 



Exhibit 10.8
 
 
EXECUTION COPY
MORTGAGE LOAN FLOW PURCHASE, SALE, AND SERVICING AGREEMENT
Dated and effective as of January 1, 2006
RWT HOLDINGS, INC.
                                          (Purchaser)
GREENPOINT MORTGAGE FUNDING, INC.
                                    (Seller)
and
REDWOOD TRUST, INC.
                                         (Guarantor)
Adjustable Rate Conventional Mortgage Loans
 
 

-1-



--------------------------------------------------------------------------------



 



     This is a Mortgage Loan Flow Purchase, Sale and Servicing Agreement, dated
and effective as of January 1, 2006, and is executed between RWT Holdings, Inc.,
a Delaware corporation, as purchaser (hereinafter, the “Purchaser”), GreenPoint
Mortgage Funding, Inc., a New York corporation, as seller and servicer (the
“Seller”), and Redwood Trust, Inc., a Maryland corporation (the “Guarantor”).
     The Purchaser and the Seller desire to establish a flow program whereby the
Seller will make Mortgage Loans which meet the applicable provisions of this
Agreement, and the Purchaser will, on a regular basis, purchase such Mortgage
Loans from the Seller, as applicable, provided the parties agree on the price,
date and other conditions or considerations as set forth in this Agreement.
     All of the Mortgage Loans will be secured by first mortgages or deeds of
trust on residential dwellings situated within the state(s) indicated on the
Mortgage Loan Schedule.
     The Purchaser and Seller wish to prescribe the manner of purchase by the
Purchaser and the management, servicing and control of the Mortgage Loans.
     In consideration of the premises and the mutual agreements hereinafter set
forth, the Purchaser and the Seller agree as follows:
ARTICLE I
DEFINITIONS
     Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:
     “Agreement”: This Mortgage Loan Flow Purchase, Sale and Servicing
Agreement, including all exhibits hereto, and all amendments hereof and
supplements hereto.
     “ALTA”: The American Land Title Association.
     “Annual Mortgage Interest Rate Cap”: The maximum amount, as provided in the
Mortgage Note, that a Mortgage Interest Rate can change on any Interest Rate
Change Date.
     “Appraised Value”: The amount set forth in an appraisal in connection with
the origination of each Mortgage Loan as the value of the Mortgaged Property.
     “Assessment of Compliance” The statement as defined in Section 6.05 hereto.
     “Assignment of Mortgage”: An assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form (but not recorded) that, when
properly completed and recorded, is sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale of the Mortgage Loan to the Purchaser.

-2-



--------------------------------------------------------------------------------



 



     “Assumed Principal Balance”: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus ((ii) all amounts previously distributed to
the Purchaser with respect to the Mortgage Loan pursuant to Section 5.01 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Section 5.03.
     “Attestation Report”: The report as defined in Section 6.05 hereto.
     “Back-Up SOX Certificate”: The certification as defined in Section 12.02
hereto.
     “Business Day”: Any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking or savings and loan institutions in the State of New York are
authorized or obligated by law or executive order to be closed.
     “Compliance Statement” The statement as defined in Section 6.04 hereto.
     “Condemnation Proceeds”: All awards or settlements in respect of a taking
of an entire Mortgaged Property by exercise of the power of eminent domain or
condemnation.
     “Custodial Account”: The separate account or accounts created and
maintained pursuant to Section 4.04.
     “Custodial Agreement”: The agreement for the retention of each Mortgage
Note, Mortgage, Assignment of Mortgage and other documents, which agreement is
in the form annexed hereto as Exhibit D.
     “Custodian”: The custodian under the Custodial Agreement, or its successor.
     “Current Index”: The index, as provided in each Mortgage Note, used to
adjust the Mortgage Interest Rate on each Interest Change Date.
     “Curtailment”: Any Principal Prepayment made by a Mortgagor that is not a
Full Principal Prepayment.
     “Customary Servicing Procedures”: Procedures (including collection
procedures) using the same care that the Seller customarily employs and
exercises in servicing and administering mortgage loans for its own account and
those of third-party investors giving due consideration to accepted mortgage
servicing practices.
     “Cut-off Date”: The first day of the month in which the respective Funding
Date occurs.
     “Deleted Mortgage Loan”: A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with this Agreement.
     “Depositor”: With respect to any Pass-Through Transfer, the “depositor, if
any, specified by the Purchaser and identified in related transaction documents.

-3-



--------------------------------------------------------------------------------



 



     “Determination Date”: The 16th day (or if such 16th day is not a Business
Day, the Business Day immediately preceding such 16th day) of the month of the
related Remittance Date.
     “Due Date”: The day of the month on which each Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
     “Due Period”: With respect to each Remittance Date, the period beginning on
the second day of the month preceding the month of the Remittance Date, and
ending on the first day of the month of the Remittance Date.
     “Eligible Depository Institution”: An account or accounts maintained with a
depository institution which is acceptable to Fannie Mae or Freddie Mac for
establishment of custodial accounts.
     “Eligible Investments”: Any one or more of the following obligations or
securities:
     (i) obligations of or guaranteed as to principal and interest by the
(a) United States, the Federal Home Loan Mortgage Corporation (“Freddie Mac”),
the Federal National Mortgage Association (“Fannie Mae”) or any agency or
instrumentality of the United States when such obligations are backed by the
full faith and credit of the United States; provided, that such obligations of
Freddie Mac or Fannie Mae shall be limited to senior debt obligations and
mortgage participation certificates except that investments in mortgage-backed
or mortgage participation securities with yields evidencing extreme sensitivity
to the rate of principal payments on the underlying mortgages shall not
constitute Eligible Investments hereunder;
     (ii) repurchase agreements (which must be fully collateralized) on
obligations specified in clause (i) maturing not more than one month from the
date of acquisition thereof;
     (iii) federal funds, certificates of deposit, demand deposits, time
deposits and bankers’ acceptances (which shall each have an original maturity of
not more than 90 days and, in the case of bankers’ acceptances, shall in no
event have an original maturity of more than 365 days or a remaining maturity of
more than 30 days) denominated in United States dollars of any U.S. depository
institution or trust company incorporated under the laws of the United States or
any state thereof or of any domestic branch of a foreign depository institution
or trust company;
     (iv) commercial paper (having original maturities of not more than
365 days) of any corporation incorporated under the laws of the United States or
any state thereof which are rated at least A-1 or P-1 by S & P Corporation (“S &
P”) and Moody’s Investor Services, Inc. (“Moody’s”), respectively;
     (v) obligations of major foreign commercial banks, limited to Eurodollar
deposits, time deposits, certificate of deposits, bankers acceptances, Yankee
Bankers acceptances and Yankee certificate of deposits;

-4-



--------------------------------------------------------------------------------



 



     (vi) obligations of major foreign corporations limited to commercial paper,
auction rate preferred stock, medium term notes, master notes and loan
participations;
     (vii) money market funds comprised of securities described in the
aforementioned clauses (i-iv) and having a stated policy of maintaining a set
net asset value per share (a “Money Market Fund”). All Money Market Funds will
conform to Rule 2a-7 of the Investment Seller Act of 1940;
provided, however, that no instrument shall be an Eligible Investment if it
represents, either (1) the right to receive only interest payments with respect
to the underlying debt instrument or (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest with respect to such instrument provide a yield to
maturity greater than 120% of the yield to maturity at par of such underlying
obligations.
     “Escrow Account”: The separate account or accounts created and maintained
pursuant to Section 4.06.
     “Escrow Payments”: The amounts constituting taxes, assessments, mortgage
insurance premiums, fire and hazard insurance premiums and other payments
required to be escrowed by the Mortgagor with the mortgagee pursuant to any
Mortgage Loan.
     “Event of Default”: Any one of the conditions or circumstances enumerated
in Section 9.01.
     “Exchange Act: The Securities Exchange Act of 1934, as amended.
     “Fannie Mae”: The Federal National Mortgage Association or any successor
organization.
     “Fidelity Bond”: A fidelity bond required to be maintained by the Seller
pursuant to Section 4.13.
     “FDIC”: The Federal Deposit Insurance Corporation or any successor
organization.
     “Freddie Mac”: The Federal Home Loan Mortgage Corporation or any successor
organization.
     “Full Principal Prepayment”: A Principal Prepayment made by a Mortgagor of
the entire principal balance of a Mortgage Loan.
     “Funding Date”: Each date that the Purchaser purchases Mortgage Loans from
the Seller hereunder.
     “Guarantor”: Redwood Trust, Inc., a Maryland corporation.
     “HUD”: The Department of Housing and Urban Development or any successor
organization.

-5-



--------------------------------------------------------------------------------



 



     “Insurance Proceeds”: Proceeds of any Primary Insurance Policy, title
policy, hazard policy or other insurance policy covering a Mortgage Loan, if
any, to the extent such proceeds are not to be applied to the restoration of the
related Mortgaged Property or released to the Mortgagor in accordance with
Customary Servicing Procedures or in accordance with the terms of the related
Mortgage Loan or applicable law.
     “Interest Rate Change Date”: The date on which the Mortgage Interest Rate
is subject to change as provided in the related Mortgage Note.
     “Lifetime Mortgage Interest Rate Cap”: The maximum amount, as provided in
the Mortgage Note, that a Mortgage Interest Rate can change over the life of the
Mortgage Loan.
     “Liquidation Proceeds”: Cash, other than Insurance Proceeds, Condemnation
Proceeds or REO Disposition Proceeds, received in connection with the
liquidation of a defaulted Mortgage Loan, whether through the sale or assignment
of the Mortgage Loan, trustee’s sale, foreclosure sale or otherwise.
     “Loan-to-Value Ratio” or “LTV”: With respect to any Mortgage Loan, the
original principal balance of such Mortgage Loan divided by the Appraised Value
of the related Mortgaged Property.
     “Margin”: The amount that is added to the Current Index value to determine
the Mortgage Interest Rate on each Interest Rate Change Date.
     “Master Servicer”: With respect to a Pass-Through Transfer, the “master
servicer”, if any, identified by the Purchaser and identified in related
transaction documents.
     “MERS”: Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
     “MERS® System”: The system of recording transfers of Mortgages
electronically maintained by MERS.
     “Monthly Payment”: The scheduled monthly payment of principal and interest
on a Mortgage Loan which is payable by a Mortgagor under the related Mortgage
Note.
     “Mortgage”: The mortgage, deed of trust or other instrument creating a
first lien on or first priority ownership interest in an estate in fee simple,
or a leasehold estate, in real property securing a Mortgage Note, including any
rider incorporated by reference therein.
     “Mortgage File”: The documents, records and other items referred to in
Exhibit A annexed hereto pertaining to a particular Mortgage Loan.
     “Mortgage Interest Rate”: The annual rate at which interest accrues at the
time of determination on any Mortgage Loan in accordance with the provisions of
the related Mortgage Note.

-6-



--------------------------------------------------------------------------------



 



     “Mortgage Loan”: An individual mortgage loan that is the subject of this
Agreement, each mortgage loan originally sold and subject to this Agreement
being identified on the Mortgage Loan Schedule.
     “Mortgage Loan Remittance Rate”: As to each Mortgage Loan, the annual rate
of interest required to be remitted hereunder to the Purchaser, which shall be
equal to the related Mortgage Interest Rate minus the related Servicing Fee
Rate.
     “Mortgage Loan Schedule”: The schedule of Mortgage attached hereto as
Exhibit E, such schedule setting forth the following information as to each
Mortgage Loan, as applicable: (a) the Mortgage Loan identifying number,
(b) state and zip code of the Mortgaged Property, (c) the Mortgage Interest
Rate, (d) the original principal balance of the Mortgage Loan, (e) principal
balance of the Mortgage Loan as of the Cut-off Date after deduction of payments
of principal due on or before the Cut-off Date, whether or not collected,
(f) the first payment date, (g) a code indicating whether the Mortgaged Property
is occupied by the owner (and, if so, whether it is occupied as a primary,
secondary or vacation residence), and (h) the purpose of the Mortgage Loan.
     “Mortgage Note”: The note or other evidence of the indebtedness of a
Mortgagor secured by the related Mortgage.
     “Mortgaged Property”: The real property and improvements subject to a
Mortgage, constituting security for repayment of the debt evidenced by the
related Mortgage Note.
     “Mortgagor”: The obligor on a Mortgage Note.
     “Nonrecoverable Advance”: Any advance previously made by the Seller
pursuant to Section 5.03 or Section 5.04 or any expenses incurred pursuant to
Section 4.08 which, in the good faith judgement of the Seller, may not be
ultimately recoverable by the Seller from Liquidation Proceeds. The
determination by the Seller that is has made a Nonrecoverable Advance, shall be
evidenced by an Officer’s Certificate of the Seller delivered to the Purchaser
and detailing the reasons for such determination.
     “Officers’ Certificate”: A certificate signed by the President, a Senior
Vice President or a Vice President and by the Treasurer or the Secretary or one
of the Assistant Secretaries of the Seller, or by other duly authorized officers
or agents of the Seller, and delivered to the Purchaser as required by this
Agreement.
     “Opinion of Counsel”: A written opinion of counsel, who may be salaried
counsel employed by the Seller.
     “P&I Advance”: As to any Mortgage Loan, any advance made by the Seller
pursuant to Section 5.03.
     “Pass-Through Transfer”: The sale or transfer of some or all of the
Mortgage Loans by the Purchaser to a trust to be formed as part of a publicly
issued or privately placed mortgage-backed securities transaction.

-7-



--------------------------------------------------------------------------------



 



     “Person”: Any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
     “Prepayment Interest Shortfall”: As to any Remittance Date and any Mortgage
Loan, (a) if such Mortgage Loan was the subject of a Full Principal Prepayment
during the related Principal Prepayment Period, the excess of one month’s
interest (adjusted to the Mortgage Loan Remittance Rate) on the Assumed
Principal Balance of such Mortgage Loan outstanding immediately prior to such
prepayment, over the amount of interest (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the Mortgagor in respect of such Principal
Prepayment Period, and (b) if such Mortgage Loan was the subject of a
Curtailment during the related Principal Prepayment Period, an amount equal to
one month’s interest at the Mortgage Loan Remittance Rate on the amount of such
Curtailment.
     “Primary Insurance Policy”: With respect to each Mortgage Loan, the primary
policy of mortgage insurance in effect, or any replacement policy therefor
obtained by the Seller pursuant to Section 4.08.
     “Principal Prepayment”: Any payment or other recovery of principal on a
Mortgage Loan which is received in advance of its scheduled Due Date, including
any prepayment penalty or premium thereon, and is not accompanied by an amount
of interest representing scheduled interest due on any date or dates in any
month or months subsequent to the month of prepayment.
     “Principal Prepayment Period”: As to any Remittance Date, the calendar
month preceding the calendar month in which such Remittance Date occurs.
     “Purchase Price”: As to each Mortgage Loan to be sold hereunder, the price
set forth in the Mortgage Loan Schedule and the related Purchase Price and Terms
Letter.
     “Purchase Price and Terms Letter”: With respect to any pool of Mortgage
Loans purchased and sold on any Funding Date, the letter agreement between the
Purchaser and the Seller (including any exhibits, schedules and attachments
thereto), setting forth the terms and conditions of such transaction and
describing the Mortgage Loans to be purchased by the Purchaser on such Funding
Date. A Purchase Price and Terms Letter may relate to more than one pool of
Mortgage Loans to be purchased on one or more Funding Dates hereunder.
     “Purchase Price Percentage”: As to each Mortgage Loan to be sold hereunder,
the percentage of the principal balance thereof being paid as part of the
Purchase Price, as set forth in the Mortgage Loan Schedule and the related
Purchase Price and Terms Letter.
     “Purchaser”: RWT Holdings, Inc., a Delaware corporation.
     “Qualified Substitute Mortgage Loan”: A mortgage loan substituted by the
Seller for a Deleted Mortgage Loan which must, on the date of such substitution,
(i) have a principal balance at the time of substitution not in excess of the
principal balance of the Deleted Mortgage Loan (the amount of any difference
being deemed to be a principal payment to be credited to or deposited by the
Seller in the Custodial Account), (ii) have a Mortgage Interest Rate not less
than and not more

-8-



--------------------------------------------------------------------------------



 



than 1% greater than that of the Deleted Mortgage Loan, (iii) have a remaining
maturity not later than and not more than one year less than the remaining
maturity of the Deleted Mortgage Loan, (iv) have a Lifetime Mortgage Interest
Rate Cap not less than that of the Deleted Mortgage Loan and not more than two
(2) percentage points above that of the Deleted Mortgage Loan, (v) have a Margin
not less than that of the Deleted Mortgage Loan, (vi) have a Loan-to-Value Ratio
at the time of substitution equal to or less than the Loan-to-Value Ratio of the
Deleted Mortgage Loan at the time of substitution, (vii) Mortgage Loan,
(viii) have the same Current Index as the Deleted Mortgage Loan, (ix) comply as
of the date of substitution with each representation and warranty set forth in
Section 3.02, (x) be in the same credit grade category as the Deleted Mortgage
Loan, (xi) have the same prepayment penalty term, if any, and (xii) be, in the
reasonable determination of the Seller, of the same type, quality and character
as the Deleted Mortgage Loan as if the breach had not occurred.
     “Reconstitution Agreement”: The agreement or agreements entered into by the
Seller and the Purchaser and certain third parties on the Reconstitution Date or
Dates with respect to any or all of the Mortgage Loans serviced hereunder, in
connection with a Whole Loan Transfer or a Pass-Through Transfer as provided in
Section 12.01.
     “Reconstitution Date”: The date or dates on which any or all of the
Mortgage Loans serviced under this Agreement shall be removed from this
Agreement and reconstituted as part of a Whole Loan Transfer or Pass-Through
Transfer pursuant to Section 12.01 hereof. On such date, the Mortgage Loans
transferred shall cease to be covered by this Agreement and the Seller shall
cease to service such Mortgage Loans under this Agreement.
     “Record Date”: The close of business of the last Business Day of the month
preceding the month of the related Remittance Date.
     “Refinanced Mortgage Loan”: A Mortgage Loan that was made to a Mortgagor
who owned the Mortgaged Property prior to the origination of such Mortgage Loan.
     “Regulation AB”: Subpart 229.1100—Asset-Backed Securities (Regulation AB),
17 C.F.R. Sections 229.1100-1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
SEC in the adopting release (Asset-Backed Securities, Securities Act Release
No. 22-8518, 70 Fed. Reg. 1,506, 1,531 (Jan.7, 2005) or by the staff of the SEC.
or as may be provided by the SCE or its staff from time to time.
     “Remittance Date”: The 18th day of any month, or if such 18th day is not a
Business Day, the first Business Day immediately prior thereto.
     “REO Disposition”: The final sale by the Seller of a Mortgaged Property
acquired by the Seller in foreclosure or by deed in lieu of foreclosure.
     “REO Disposition Proceeds”: All amounts received with respect to an REO
Disposition pursuant to Section 4.14.
     “REO Property”: A Mortgaged Property acquired by the Seller through
foreclosure or deed in lieu of foreclosure, as described in Section 4.14.

-9-



--------------------------------------------------------------------------------



 



     “Repurchase Price”: With respect to any Mortgage Loan to be repurchased by
the Seller pursuant to Section 3.03, an amount equal to the Assumed Principal
Balance of such Mortgage Loan as of the date of such repurchase, plus interest
on such Assumed Principal Balance at the Mortgage Loan Remittance Rate from the
date to which interest has last been paid to the day prior to the day of the
repurchase.
     “SEC”: The United States Securities and Exchange Commission.
     “Seller”: GreenPoint Mortgage Funding, Inc., a New York corporation, or its
successor in interest or any successor to the Seller under this Agreement
appointed as herein provided.
     “Servicing Advances”: All customary, reasonable and necessary “out of
pocket” costs and expenses incurred in the performance by the Seller of its
servicing obligations, including, but not limited to, the cost of (a) the
preservation, restoration and protection of the Mortgaged Property, (b) any
enforcement or judicial proceedings, including foreclosures, (c) the management
and liquidation of REO Property pursuant to Section 4.14 and (d) compliance with
the Seller’s obligations described in Section 4.08.
     “Servicing Fee”: The amount of the annual fee the Purchaser shall pay to
the Seller, equal to 0. 250% of the outstanding principal amount of each
Mortgage Loan with respect to the period of time prior to the initial Interest
Rate Change Date and, thereafter, 0.375% of the outstanding principal amount for
that Mortgage Loan. Such fee shall be payable monthly and shall be computed on
the basis of the same principal amount and for the period respecting which any
related interest payment on a Mortgage Loan is computed.
     “Servicing Officer”: Any officer of the Seller involved in, or responsible
for, the administration and servicing of the Mortgage Loans whose name appears
on a list of servicing officers furnished by the Seller to the Purchaser upon
request, as such list may from time to time be amended.
     “Trust”: With respect to a Pass-Through Transfer, the “trust”, if any,
specified by the Purchaser and identified in the related transaction documents.
     “Whole Loan Transfer”: Any sale or transfer of all of the Mortgage Loans by
the Purchaser to a third party.
ARTICLE II
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
DELIVERY OF MORTGAGE LOAN DOCUMENTS
     Section 2.01 Conveyance of Mortgage Loans; Possession of Mortgage Files.
     The Seller agrees to sell and the Purchaser agrees to purchase, from time
to time, those certain Mortgage Loans identified in a Mortgage Loan Schedule, at
the price and on the terms set

-10-



--------------------------------------------------------------------------------



 



forth herein and in the related Purchase Price and Terms Letter. The Purchaser,
on any Funding Date, shall be obligated to purchase only such Mortgage Loans set
forth in the applicable Mortgage Loan Schedule, subject to the terms and
conditions of this Agreement and the related Purchase Price and Terms Letter.
     The Purchaser will purchase Mortgage Loan(s) from the Seller, on such
Funding Dates as may be agreed upon by the Purchaser and the Seller. Each
closing shall, at the Purchaser’s option be either: by telephone, confirmed by
letter or wire as the parties shall agree; or conducted in person at such place,
as the parties shall agree. On the Funding Date and subject to the terms and
conditions of this Agreement, the Seller will sell, transfer, assign, set over
and convey to the Purchaser, without recourse except as set forth in this
Agreement, and the Purchaser will purchase, all of the right, title and interest
of the Seller in and to the Mortgage Loans being conveyed by it hereunder, as
identified on the Mortgage Loan Schedule.
     On the Funding Date and in accordance with the terms herein, the Purchaser
will pay to the Seller, by wire transfer of immediately available funds, the
Purchase Price, according to the instructions to be provided by the Seller. The
Seller, simultaneously with the payment of the Purchase Price, shall execute and
deliver to the Purchaser a Warranty Bill of Sale with respect to the Mortgage
Loans in the form annexed hereto as Exhibit H.
     The Purchaser shall be entitled to all scheduled principal due after the
Cut-off Date, all other recoveries of principal collected after the Cut-off Date
and all payments of interest on the Mortgage Loans (minus that portion of any
such payment which is allocable to the period prior to the Cut-off Date). The
principal balance of each Mortgage Loan as of the Cut-off Date is determined
after application of payments of principal due on or before the Cut-off Date
whether or not collected. Therefore, payments of scheduled principal and
interest prepaid for a due date beyond the Cut-off Date shall not be applied to
the principal balance as of the Cut-off Date. Such prepaid amounts shall be the
property of the Purchaser. The Seller shall hold any such prepaid amounts for
the benefit of the Purchaser for subsequent remittance by the Seller to the
Purchaser. All scheduled payments of principal due on or before the Cut-off Date
and collected by the Seller after the Cut-off Date shall belong to the Seller.
     Pursuant to Section 2.03 hereof, the Seller shall have delivered a portion
of each Mortgage File to the Custodian prior to the Funding Date. The contents
of each Mortgage File not delivered to the Custodian are and shall be held in
trust by the Seller for the benefit of the Purchaser as the owner thereof and
the Seller’s possession of the portion of each Mortgage File so retained is at
the will of the Purchaser for the sole purpose of servicing the related Mortgage
Loan, and such retention and possession by the Seller is in a custodial capacity
only. On the Funding Date, the ownership of each Mortgage Note, Mortgage and
each related Mortgage File is vested in the Purchaser and the ownership of all
records and documents with respect to each related Mortgage Loan prepared by or
which come into the possession of the Seller shall immediately vest in the
Purchaser and shall be retained and maintained, in trust, by the Seller at the
will of the Purchaser in such custodial capacity only. The Mortgage File may be
retained in microfilm, microfiche, optical storage or magnetic media in lieu of
hard copy. The Seller shall maintain records (i) confirming the sale of the
related Mortgage Loan to the Purchaser and (ii) confirming the Purchaser’s
ownership interest in the Mortgage File. The Seller shall release from its
custody the contents of any Mortgage File only in accordance with written
instructions from the Purchaser, unless such release is required as incidental

-11-



--------------------------------------------------------------------------------



 



to the Seller’s servicing of the Mortgage Loans or is in connection with a
repurchase of any Mortgage Loan or the removal of any Mortgage Loan or related
REO Property from the terms of this Agreement pursuant to Section 3.03, in which
cases such written instructions shall not be required.
     Section 2.02 Books and Records.
     Notwithstanding the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage and the related Mortgage Note shall continue in the name
of the Seller and be retained by the Seller in trust for the Purchaser for the
sole purpose of facilitating the servicing and the supervision of the servicing
of the Mortgage Loans. All rights arising out of the Mortgage Loans including,
but not limited to, all funds received on or in connection with a Mortgage Loan
shall be held by the Seller in trust for the benefit of the Purchaser as the
owner of the Mortgage Loans, subject to subsequent deduction of amounts to which
the Seller is entitled pursuant to the terms of this Agreement.
     The sale of each Mortgage Loan shall be reflected on the Seller’s balance
sheet and other financial statements as a sale of assets by the Seller. The
Seller shall be responsible for maintaining, and shall maintain, a complete set
of books and records for each Mortgage Loan which shall be clearly marked to
reflect the ownership of each Mortgage Loan by the Purchaser.
     Section 2.03 Custodial Agreement; Delivery of Mortgage Loan Documents.
     Pursuant to the Custodial Agreement, on or prior to each Funding Date, the
Seller shall deliver to the Custodian each of the following documents for each
Mortgage Loan:
     (a) The original Mortgage Note endorsed, “Pay to the order of
                                        , without recourse” and signed in the
name of the Seller by an authorized officer. Such signature may be an original
signature or a facsimile signature of such officer. If the Mortgage Loan was
acquired by the Seller in a merger, the endorsement must be by “GreenPoint
Mortgage Funding, Inc., successor by merger to [name of predecessor]”; and if
the Mortgage Loan was acquired or originated by the Seller while doing business
under another name, the endorsement must be by “GreenPoint Mortgage Funding,
Inc., formerly known as [previous name]”. The Mortgage Note shall include all
intervening endorsements showing a complete chain of title from the originator
to the Seller.
     (b) The original Mortgage, or a copy of the Mortgage with evidence of
recording thereon certified by the appropriate recording office to be a true
copy of the recorded Mortgage, or, if the original Mortgage has not yet been
returned from the recording office, a copy of the original Mortgage together
with a certificate of a duly authorized representative of the Seller (which
certificate may consist of stamped text appearing on such copy of the Mortgage),
the closing attorney or an officer of the title insurer which issued the related
title insurance policy, certifying that the copy is a true copy of the original
of the Mortgage which has been transmitted for recording in the appropriate
recording office of the jurisdiction in which the Mortgaged Property is located.

-12-



--------------------------------------------------------------------------------



 



     (c) Unless the Mortgage Loan is registered on the MERS System, the original
Assignment of Mortgage, assigned to                                         ,
but otherwise in form and substance acceptable for recording and sent for
recording; provided, however, that certain recording information will not be
available if, as of the Funding Date, the Seller has not received the related
Mortgage from the appropriate recording office. If the Mortgage Loan was
acquired by the Seller in a merger, the assignment must be by “GreenPoint
Mortgage Funding, Inc., successor by merger to [name of predecessor]”; and if
the Mortgage Loan was acquired or originated by the Seller while doing business
under another name, the assignment must be by “GreenPoint Mortgage Funding,
Inc., formerly known as [previous name]”.
     (d) Originals or certified true copies from the appropriate recording
offices of all assumption and modification agreements, if any or if the original
has not yet been returned from the recording office, a copy of such original
certified by the Seller.
     (e) Originals, or certified true copies from the appropriate recording
offices, of any intervening assignments of the Mortgage with evidence of
recording thereon, or, if the original intervening assignment has not yet been
returned from the recording office, a certified copy of such assignment.
     The Custodian has certified its receipt of each such document as evidenced
by its Initial Certification in the form annexed to the Custodial Agreement.
     Section 2.04 Conditions Precedent to Closing.
     Each purchase of Mortgage Loans hereunder shall be subject to each of the
following conditions:
     (a) All of the representations and warranties of the Seller and of the
Purchaser under this Agreement shall be true and correct as of the Funding Date,
and no event shall have occurred which, with notice or the passage of time,
would constitute an Event of Default under this Agreement;
     (b) The Purchaser shall have received, or the Purchaser’s attorneys shall
have received in escrow, all documents as specified herein, in such forms as are
agreed upon and acceptable to the Purchaser, duly executed by all signatories
other than the Purchaser as required pursuant to the respective terms thereof;
     (c) All other terms and conditions of this Agreement shall have been
complied with.
     Subject to the foregoing conditions, the Purchaser shall pay to the Seller
on each Funding Date the applicable Purchase Price as provided herein.
     Section 2.05 First Payment Default; Early Full Principal Prepayment.

-13-



--------------------------------------------------------------------------------



 



     In the event any Mortgage Loan purchased hereunder goes into default
because the first Monthly Payment due thereon becomes delinquent and remains
delinquent for a period of 30 days, the Seller will repurchase such Mortgage
Loan at the Purchase Price or substitute in its place a Qualified Substitute
Mortgage Loan or Loans pursuant to the provisions of Section 3.03.
     In the event any Mortgage Loan purchased hereunder becomes the subject of a
Full Principal Prepayment within 90 days after the related Funding Date, the
Seller will remit to the Purchaser no later than the last Business Day of the
month following the month in which such Full Principal Prepayment occurred, an
amount equal to (a) the difference between the Purchase Price Percentage for
such Mortgage Loan and 100%, times (b) the principal balance of such Mortgage
Loan on the date of the Full Principal Prepayment.
     In the event that a mortgage loan, acquired by the Purchaser for a Purchase
Price greater than 101.00%, pays off within the first 12 months from the Funding
Date, the Seller shall reimburse the Purchaser the full premium paid for the
loan.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER;
REPURCHASE AND SUBSTITUTION;
REVIEW OF MORTGAGE LOANS
     Section 3.01 Representations and Warranties of the Seller.
     The Seller represents, warrants and covenants to the Purchaser, as of the
Funding Date or as of such other date specified below, that:
     (i) The Seller is a validly existing corporation in good standing under the
laws of the State of New York and is qualified to transact business in, is in
good standing under the laws of, and possesses all licenses necessary for the
conduct of its business in, each state in which any Mortgaged Property is
located or is otherwise exempt or not required under applicable law to effect
such qualification or license and no demand for such qualification or license
has been made upon the Seller by any such state, and in any event the Seller is
in compliance with the laws of each such State to the extent necessary to ensure
the enforceability of each Mortgage Loan;
     (ii) The Seller has full power and authority to hold each Mortgage Loan, to
sell each Mortgage Loan pursuant to this Agreement and to execute, deliver and
perform, and to enter into and consummate all transactions contemplated by this
Agreement and to conduct its business as presently conducted, has duly
authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement and each Assignment of Mortgage to the
Purchaser constitutes a legal, valid and binding obligation of the Seller,
enforceable against it in accordance with its terms subject to bankruptcy laws
and other similar laws of general application affecting rights of creditors and
subject to the application of the rules of equity, including those respecting
the availability of specific performance;
     (iii) None of the execution and delivery of this Agreement, the origination
of the Mortgage Loans by the Seller, the sale of the Mortgage Loans to the
Purchaser, the consummation

-14-



--------------------------------------------------------------------------------



 



of the transactions contemplated hereby, or the fulfillment of or compliance
with the terms and conditions of this Agreement will conflict with any of the
terms, conditions or provisions of the Seller’s articles of incorporation or
by-laws or materially conflict with or result in a material breach of any of the
terms, conditions or provisions of any legal restriction or any agreement or
instrument to which the Seller is now a party or by which it is bound, or
constitute a default or result in an acceleration under any of the foregoing, or
result in the material violation of any law, rule, regulation, order, judgment
or decree to which the Seller or its property is subject;
     (iv) There is no litigation pending or to the best of Seller’s knowledge
threatened with respect to the Seller which is reasonably likely to have a
material adverse effect on the sale of the related Mortgage Loans, the
execution, delivery or enforceability of this Agreement, or which is reasonably
likely to have a material adverse effect on the financial condition of the
Seller;
     (v) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of or compliance by the Seller with this Agreement,
the sale of the Mortgage Loans or the consummation of the transactions
contemplated by this Agreement except for consents, approvals, authorizations
and orders which have been obtained;
     (vi) The consummation of the transactions contemplated by this Agreement is
in the ordinary course of business of the Seller, and the transfer, assignment
and conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant to
this Agreement are not subject to bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction;
     (vii) Neither this Agreement nor any statement, report or other agreement,
document or instrument furnished or to be furnished by the Seller pursuant to
this Agreement contains or will contain any materially untrue statement of facts
or omits or will omit to state a fact necessary to make the statements contained
therein not misleading; and
     Section 3.02 Representations and Warranties as to Individual Mortgage
Loans.
     The Seller hereby represents and warrants to the Purchaser, as to each
Mortgage Loan as of the Funding Date or such other date as may be specified
below, that:
     (i) The information set forth in the Mortgage Loan Schedule is true,
complete and correct in all material respects as of the Cut-Off Date;
     (ii) The Mortgage creates a first lien on or a first priority ownership
interest in real property securing the related Mortgage Note, free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and, with respect to any Mortgage Loan for which
an appraisal was made prior to the Cut-Off Date, either (A) which are referred
to or otherwise considered in the appraisal made for the originator of the
Mortgage Loan, or (B) which do not adversely affect the appraised value of the
Mortgaged Property as set forth in such appraisal, and (C) other matters to
which like properties are commonly subject which

-15-



--------------------------------------------------------------------------------



 



do not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property. If the Mortgaged Property includes a leasehold
estate, the lease is valid, in full force and affect, and conforms to the Fannie
Mae requirements for leasehold estates. Any security agreement, chattel mortgage
or equivalent document related to and delivered in connection with the Mortgage
Loan establishes and creates a valid, subsisting and enforceable first lien and
first priority security interest on the property described therein;
     (iii) The Mortgage Loan has not been delinquent thirty (30) days or more at
any time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. There are no defaults under the terms of the Mortgage Loan; and
the Seller has not advanced funds, or induced, solicited or knowingly received
any advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan;
     (iv) There are no delinquent taxes which are due and payable, ground rents,
assessments or other outstanding charges affecting the related Mortgaged
Property;
     (v) The terms of the Mortgage Note of the related Mortgagor and the
Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments which have been recorded to the extent any such
recordation is required by applicable law or is necessary to protect the
interests of the Purchaser, and which have been approved by the title insurer
and the primary mortgage insurer, as applicable, and copies of which written
instruments are included in the Mortgage File. No other instrument of waiver,
alteration or modification has been executed, and no Mortgagor has been
released, in whole or in part, from the terms thereof except in connection with
an assumption agreement, which assumption agreement is part of the Mortgage File
and the terms of which are reflected on the Mortgage Loan Schedule;
     (vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage Note or
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto;
     (vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and all premiums due thereon have been paid. If the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as having special flood hazards under the Flood Disaster
Protection Act of 1973, as amended, such Mortgaged Property is covered by flood
insurance by a generally acceptable insurer in an amount not less than the
requirements of Fannie Mae and Freddie Mac. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;

-16-



--------------------------------------------------------------------------------



 



     (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws applicable to the Mortgage Loan have been complied with in all material
respects;
     (ix) The Mortgage has not been satisfied, canceled or subordinated, in
whole or in part, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission;
     (x) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency and other laws of general application affecting the rights of
creditors, and the Seller has taken all action necessary to transfer such rights
of enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. The proceeds of
the Mortgage Note have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with;
     (xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;
     (xii) The Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy of insurance, with all
necessary endorsements, issued by a title insurer qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender’s title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender’s
title insurance policy, and no prior holder of the related Mortgage has done, by
act or omission, anything which would impair the coverage of such lender’s title
insurance policy;
     (xiii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and, to the Seller’s
knowledge, no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a

-17-



--------------------------------------------------------------------------------



 



default, breach, violation or event permitting acceleration; and neither the
Seller nor any prior mortgagee has waived any default, breach, violation or
event permitting acceleration;
     (xiv) To the best of the Seller’s knowledge, there are no mechanics, or
similar liens or claims which have been filed for work, labor or material
affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;
     (xv) All improvements subject to the Mortgage lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (xii) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller’s underwriting
standards attached here as Exhibit G. The Mortgage Notes and Mortgages are on
forms acceptable to Fannie Mae or Freddie Mac;
     (xvii) The Mortgage Loan contains the usual and enforceable provisions of
the originator at the time of origination for the acceleration of the payment of
the unpaid principal amount if the related Mortgaged Property is sold without
the prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 40 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;
     (xviii) The Mortgaged Property at origination of the Mortgage Loan was and,
to the Seller’s knowledge, currently is free of damage and waste and at
origination of the Mortgage Loan there was, and, to the Seller’s knowledge,
there currently is, no proceeding pending for the total or partial condemnation
thereof;
     (xix) The related Mortgage contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (2) otherwise by judicial foreclosure;
     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustees sale or attempted sale after default
by the Mortgagor;
     (xxi) If required by the applicable processing style, the Mortgage File
contains an appraisal of the related Mortgaged Property made and signed prior to
the final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations

-18-



--------------------------------------------------------------------------------



 



promulgated thereunder, that is acceptable to Fannie Mae or Freddie Mac and
approved by the Seller. The appraisal, if applicable, is in a form generally
acceptable to Fannie Mae or Freddie Mac;
     (xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in substantial compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (B) (1) organized under the laws
of such state, or (2) qualified to do business in such state, or (3) federal
savings and loan associations, national banks, a Federal Home Loan Bank or the
Federal Reserve Bank, or (4) not doing business in such state;
     (xxiii) To the best of the Seller’s knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;
     (xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling.
     (xxv) The ratio of the original outstanding principal amount of the
Mortgage Loan to the lesser of the appraised value (or stated value if an
appraisal was not a requirement of the applicable processing style) of the
Mortgaged Property at origination or the purchase price of the Mortgaged
Property securing each Mortgage Loan (the “Loan-to-Value Ratio”) is not in
excess of 95.00%. The original Loan-to-Value Ratio of each Mortgage Loan either
was not more than 95.00% or the excess over 80.00% is insured as to payment
defaults by a Primary Mortgage Insurance Policy issued by a primary mortgage
insurer acceptable to Fannie Mae or Freddie Mac;
     (xxvi) The Seller is either, and each Mortgage Loan was originated by, a
savings and loan association, savings bank, commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 and 211 of the National
Housing Act;
     (xxvii) The origination, collection and servicing practices with respect to
each Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or

-19-



--------------------------------------------------------------------------------



 



payments due under the Mortgage Note have been capitalized under any Mortgage or
the related Mortgage Note; and
     (xxviii) No fraud or misrepresentation of a material fact with respect to
the origination of a Mortgage Loan has taken place on the part of the Seller.
     (xxix) No Mortgage Loan contains a provision whereby the related Mortgagor
can convert the related Mortgage Loan to a fixed rate instrument.
     Section 3.03 Repurchase and Substitution.
     The representations and warranties set forth in Sections 3.01 and 3.02
shall survive the sale of the Mortgage Loans and shall inure to the benefit of
the Purchaser, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or Assignment of Mortgage or the examination of any Mortgage File.
Upon discovery by either the Seller or an Purchaser of a breach of any of the
representations and warranties set forth in Sections 3.01 and 3.02
(notwithstanding the Seller’s lack of knowledge of such representation and
warranty), which breach materially and adversely affects the value of the
Mortgage Loans or the interest of the Purchaser (or which materially and
adversely affects the interest of the Purchaser in the related Mortgage Loan in
the case of a representation and warranty relating to a particular Mortgage
Loan), the party discovering such breach shall give prompt written notice to the
other. Within 90 days of the earlier of either discovery by or notice to the
Seller of any such breach, the Seller shall use its best efforts to promptly
cure such breach in all material respects and, if such breach cannot be cured
during such 90 day period, the Seller shall, at the Purchaser’s option,
repurchase such Mortgage Loan at the Repurchase Price. If any such breach shall
involve any representation or warranty set forth in Section 3.01, and such
breach cannot be cured within 90 days of the earlier of either discovery by or
notice to the Seller of such breach, all the Mortgage Loans shall, at the
Purchaser’s option, be repurchased by the Seller at the Repurchase Price;
provided, however, that in the event of a breach of representation and warranty
set forth in Section 3.01 that relates to less than all of the Mortgage Loans,
the Seller shall repurchase only the Mortgage Loans to which such breach
relates. However, the Seller may, at its option, replace a Mortgage Loan as to
which a breach of representation of warranty has occurred as described in the
foregoing sentences of this Section 3.03 and substitute in its place with a
Qualified Substitute Mortgage Loan or Loans, provided, however, that any such
substitution shall be effected not later than 120 days after the Funding Date.
Any repurchase of a Mortgage Loan or Loans pursuant to the foregoing provisions
of this Section 3.03 shall be accomplished by deposit in the Custodial Account
of the amount of the Repurchase Price (after deducting therefrom any amounts
received in respect of such repurchased Mortgage Loan or Loans and being held in
the Custodial Account for future distribution).
     The Seller shall effect any substitution of a Qualified Substitute Mortgage
Loan by delivering to the Custodian the documents as are required to be
delivered by Section 2.03, with the Mortgage Note endorsed as required by
Section 2.03. No substitution will be made in any calendar month after the
Determination Date occurring in such month. The Seller shall deposit in the
Custodial Account the Monthly Payment less the Servicing Fee due on such
Qualified Substitute Mortgage Loan or Loans in the month following the date of
such substitution. Monthly Payments due with respect to Qualified Substitute
Mortgage Loans in the month of substitution will be retained by the Seller. For
the month of substitution, distributions to the Purchaser will include the

-20-



--------------------------------------------------------------------------------



 



Monthly Payment due on such Deleted Mortgage Loan in the month of substitution,
and the Seller shall thereafter be entitled to retain all amounts subsequently
received by the Seller in respect of such Deleted Mortgage Loan. The Seller
shall give written notice to the Purchaser that such substitution has taken
place and shall amend the Mortgage Loan Schedule to reflect the removal of such
Deleted Mortgage Loan from the terms of this Agreement and the substitution of
the Qualified Substitute Mortgage Loan. Upon such substitution, such Qualified
Substitute Mortgage Loan or Loans shall be subject to the terms of this
Agreement in all respects, and the Seller shall be deemed to have made with
respect to such Qualified Substitute Mortgage Loan or Loans, as of the date of
substitution, the covenants, representations and warranties set forth in
Sections 3.01 and 3.02, except to the extent a representation contained in
Section 3.02 relates to an expressly specified percentage of the Mortgage Loans.
     For any month in which the Seller substitutes one or more Qualified
Substitute Mortgage Loans for one or more Deleted Mortgage Loans, the Seller
will determine the amount (if any) by which the aggregate principal balance of
all such Qualified Substitute Mortgage Loans as of the date of substitution is
less than the aggregate Assumed Principal Balance of all such Deleted Mortgage
Loans (after application of scheduled principal payments due in the month of
substitution). The amount of such shortfall shall be distributed by the Seller
in the month of substitution pursuant to Section 5.01. Accordingly, on the date
of such substitution, the Seller will deposit from its own funds into the
Custodial Account an amount equal to the amount of such shortfall.
     Indemnification. In addition to its repurchase and substitution
obligations, Seller shall indemnify Purchaser and hold it harmless against any
losses, damages, penalties, fines, forfeitutes, reasonable and necessary legal
fees and related costs, judgments, and other costs and expenses resulting from
any claim, demand, defense or assertion based on or grounded upon, or resulting
from a breach of Seller’s representations and warranties contained in
Sections 3.01 and 3.02 that materially and adversely affects the value of one or
more of the Mortgage Loans. The obligations of Seller set forth in this
Section 3.03 to cure, substitute for or repurchase a defective Mortgage Loan and
to indemnify Purchaser as provided in this Section 3.03 constitute the sole
remedies of Purchaser with respect to a breach of the foregoing representations
and warranties.
ARTICLE IV
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
     Section 4.01 Seller to Act as Servicer.
     The Seller, as independent contract servicer, shall service and administer
the Mortgage Loans for the benefit of the Purchaser in accordance with the terms
of this Agreement and in conformity with Customary Servicing Procedures. In
performing its obligations hereunder, the Seller shall exercise no less than the
same care that it customarily employs and exercises in servicing and
administering mortgage loans for its own account, but shall perform such
obligations without regard to the Seller’s obligation to make Servicing Advances
or P&I Advances, or to the Seller’s right to receive compensation for its
services hereunder.
     Subject to the above-described servicing standards, the specific
requirements and prohibitions of this Agreement and the respective Mortgage
Loans, and the provisions of any

-21-



--------------------------------------------------------------------------------



 



Primary Insurance Policy and applicable law, the Seller shall have full power
and authority, acting alone, to do any and all things in connection with such
servicing and administration which the Seller may deem necessary or desirable.
Without limiting the generality of the foregoing, the Seller shall, and is
hereby authorized and empowered to (i) execute and deliver on behalf of itself
and the Purchaser, any and all instruments of satisfaction or cancellation, or
of partial or full release, discharge and all other comparable instruments, with
respect to the Mortgage Loan and with respect to the Mortgaged Property and
(ii) waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to the related Mortgagor if in the Seller’s reasonable and prudent
determination such waiver, modification, postponement or indulgence is not
materially adverse to the interests of the Purchaser and is not prohibited by a
Primary Insurance Policy; provided, however, that the Seller may not, unless it
has obtained the consent of the Purchaser, (a) permit any modification with
respect to any Mortgage Loan that would vary the Mortgage Interest Rate, defer
or forgive the payment of interest or of any principal, reduce the outstanding
principal amount (other than as a result of its actual receipt of payment of
principal on) or extend the final maturity date of such Mortgage Loan, (b) with
respect to any Mortgage Loan for which any payment due remains delinquent for a
period of 90 days or more, make any other modifications, or (c) accept
substitute or additional collateral, or release any collateral, for a Mortgage
Loan. If, with the consent of the Purchaser, the Seller permits the deferral of
interest or principal payments on any Mortgage Loan, the Seller shall include in
each remittance for any month in which any such principal or interest payment
has been deferred an amount equal to the amount that the Seller would have been
required to advance pursuant to Section 5.03 if such deferred amounts had been
delinquent, and shall be entitled to reimbursement for such advances only to the
same extent as for P&I Advances made pursuant to Section 5.03. If reasonably
required by the Seller, the Purchaser shall furnish the Seller with any powers
of attorney and other documents necessary or appropriate to enable the Seller to
carry out its servicing and administrative duties under this Agreement.
     Section 4.02 Liquidation of Mortgage Loans; Servicing Advances and
Foreclosure.
     If any payment due under any Mortgage Loan and not postponed pursuant to
Section 4.01 is not paid when the same becomes due and payable, or if the
Mortgagor fails to perform any other covenant or obligation under the Mortgage
Loan and such failure continues beyond any applicable grace period, the Seller
shall take such action as it shall deem to be in the best interests of the
Purchaser. If any payment due under any Mortgage Loan and not postponed pursuant
to Section 4.01 remains delinquent for a period of 90 days or more, the Seller
shall (a) act in the best interests of the Purchaser, and such action may
include the commencement of foreclosure proceedings or the sale of such Mortgage
Loan, (b) if the Seller commences foreclosure proceedings, notify the Purchaser
thereof on the monthly remittance report delivered pursuant to Section 5.02 on
the first Remittance Date following such commencement and (c) respond to
reasonable inquiries of the Purchaser with respect to the Mortgage Loan or
related REO Property. Notwithstanding the foregoing, the Seller may not sell a
delinquent Mortgage Loan unless it has obtained the consent of the Purchaser.
The Purchaser may instruct the Seller to commence foreclosure proceedings on any
Mortgage Loan for which any payment remains delinquent for a period of 120 days
or more. If the Seller has commenced foreclosure proceedings, it shall promptly
notify the Purchaser and thereafter periodically advise the Purchaser of the
status of the foreclosure proceedings and follow the Purchaser’s instructions in
connection therewith.

-22-



--------------------------------------------------------------------------------



 



     Whether in connection with the foreclosure of a Mortgage Loan or otherwise,
the Seller shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Seller is not required to make a Servicing
Advance unless the Seller determines in the exercise of its good faith
reasonable judgment that such Servicing Advance would ultimately be recoverable
from REO Dispositions, Insurance Proceeds or Condemnation Proceeds (with respect
to each of which the Seller shall have the priority described in Section 4.05
for purposes of withdrawals from the Custodial Account). In the event that any
Servicing Advance or any commitment to pay Servicing Advances in connection with
any Mortgage Loan exceeds $5,000 in the aggregate, the Seller shall secure the
written approval of the Purchaser.
     Section 4.03 Collection of Mortgage Loan Payments.
     Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Seller will proceed diligently, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable, and will take special
care in ascertaining and estimating annual taxes, assessments, fire and hazard
insurance premiums, mortgage insurance premiums, and all other charges that, as
provided in any Mortgage, will become due and payable in order that the
installments payable by the Mortgagors will be sufficient to pay such charges as
and when they become due and payable.
     Section 4.04 Establishment of Custodial Account; Deposits in Custodial
Account.
     The Seller shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan and REO Property separate and apart from any of
its own funds and general assets and shall establish and maintain one or more
Custodial Accounts (collectively, the “Custodial Account”), in the form of
non-interest bearing time deposit or demand accounts. The Custodial Account
shall be established with an Eligible Depository Institution. The creation of
any Custodial Account shall be evidenced by a letter agreement substantially in
the form of Exhibit B hereto. A copy of such certification or letter agreement
shall be furnished to any Purchaser upon request.
     The Seller shall deposit in a mortgage clearing account on a daily basis
and in the Custodial Account no later than the second Business Day thereafter
and retain therein:
     (i) all scheduled payments due after the Cutoff Date on account of
principal, including Principal Prepayments collected after the Cutoff Date, on
the Mortgage Loans;
     (ii) all payments on account of interest on the Mortgage Loans (minus the
portion of any such payment which is allocable to the period prior to the Cutoff
Date) adjusted to the Mortgage Loan Remittance Rate;
     (iii) all Liquidation Proceeds;
     (iv) all Insurance Proceeds, including amounts required to be deposited
pursuant to Section 4.10 and Section 4.11, other than proceeds to be held in the
Escrow Account and applied to the restoration or repair of the Mortgaged
Property or released to the Mortgagor in accordance with Customary Servicing
Procedures, the Mortgage Loan documents or applicable law;

-23-



--------------------------------------------------------------------------------



 



     (v) all Condemnation Proceeds with respect to any Mortgaged Property which
are not released to the Mortgagor in accordance with Customary Servicing
Procedures, the Mortgage Loan documents or applicable law;
     (vi) any amounts payable in connection with the repurchase of any Mortgage
Loan pursuant to Section 3.03 and all amounts required to be deposited by the
Seller in connection with shortfalls in principal amount of Qualified Substitute
Mortgage Loans pursuant to Section 3.03 or;
     (vii) any amount required to be deposited in the Custodial Account pursuant
to Section 5.04; and
     (viii) any amount required to be deposited in the Custodial Account
pursuant to Sections 4.01, 4.14, 5.01, 5.03 and 6.02.
     The foregoing requirements for deposit in the Custodial Account shall be
exclusive. Without limiting the generality of the foregoing, payments in the
nature of late payment charges, fees for special services provided to a
Mortgagor and assumption fees need not be deposited by the Seller in the
Custodial Account.
     The Seller may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Seller for the benefit of the
Purchaser, which shall mature not later than the Business Day next preceding the
Remittance Date next following the date of such investment (except that (i) any
investment in the institution with which the Custodial Account is maintained may
mature on such Remittance Date and (ii) any other investment may mature on such
Remittance Date if the Seller shall advance funds on such Remittance Date,
pending receipt thereof to the extent necessary to make distributions to the
Purchaser) and shall not be sold or disposed of prior to maturity.
Notwithstanding anything to the contrary herein and above, all income and gain
realized from any such investment shall be for the benefit of the Seller and
shall be subject to its withdrawal or order from time to time. The amount of any
losses incurred in respect of any such investments shall be deposited in the
Custodial Account by the Seller out of its own funds immediately as realized.
     Section 4.05 Withdrawals From the Custodial Account.
     The Seller shall, from time to time, withdraw funds from the Custodial
Account for the following purposes:
     (i) to make payments to the Purchaser in the amounts and in the manner
provided for in Section 5.01;
     (ii) to reimburse itself for P&I Advances, the Seller’s right to reimburse
itself pursuant to this subclause (ii) being limited to amounts received on the
related Mortgage

-24-



--------------------------------------------------------------------------------



 



Loan that represent payments of principal and/or interest respecting which any
such P&I Advance was made;
     (iii) to reimburse itself first for unreimbursed Servicing Advances, second
for unreimbursed P&I Advances, and third for any unpaid Servicing Fees, the
Seller’s right to reimburse itself pursuant to this subclause (iii) with respect
to any Mortgage Loan being limited to related Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds, REO Disposition Proceeds and such other amounts as
may be collected by the Seller from the Mortgagor or otherwise relating to the
Mortgage Loan, it being understood that, in the case of any such reimbursement,
the Seller’s right thereto shall be prior to the rights of the Purchaser unless
the Seller is required to repurchase a Mortgage Loan pursuant to Section 3.03,
in which case the Seller’s right to such reimbursement shall be subsequent to
the payment to the Purchaser of the Repurchase Price pursuant to Section 3.03
and all other amounts required to be paid to the Purchaser with respect to such
Mortgage Loan;
     (iv) to reimburse itself for unreimbursed Servicing Advances and advances
of Seller funds made pursuant to Section 5.03 to the extent that such amounts
are nonrecoverable by the Seller pursuant to subclause (iii) above, provided
that the Mortgage Loan for which such advances were made is not required to be
repurchased by the Seller pursuant to Section 3.03, in which case the Seller’s
right to such reimbursement shall be subsequent to the payment to the Purchaser
of the Repurchase Price pursuant to Section 3.03 and all other amounts required
to be paid to the Purchaser with respect to such Mortgage Loan, and to reimburse
itself for such amounts to the extent that such amounts are nonrecoverable from
the disposition of REO Property pursuant to Section 4.14 hereof;
     (v) to reimburse itself for expenses incurred by and reimbursable to it
pursuant to Section 8.01;
     (vi) to pay itself with respect to each Mortgage Loan repurchased pursuant
to Section 3.03 all amounts collected in respect of such Mortgage Loan and
remaining on deposit in the Custodial Account as of the date on which the
related Repurchase Price is deposited into the Custodial Account (other than the
amount of such Repurchase Price);
     (vii) to pay itself with respect to each Mortgage Loan servicing
compensation pursuant to Section 6.03;
     (viii) to reimburse itself for any Nonrecoverable Advance or Advances; and
     (ix) to clear and terminate the Custodial Account upon the termination of
this Agreement.
     On each Remittance Date, the Seller shall withdraw all funds from the
Custodial Account except for those amounts which, pursuant to
Section 5.01(a)(iv) and (v), the Seller is not obligated to remit on such
Remittance Date. The Seller may use such withdrawn funds only for the purposes
described in this Section 4.05.
     Section 4.06 Establishment of Escrow Account; Deposits in Escrow Account.

-25-



--------------------------------------------------------------------------------



 



     The Seller shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan which constitute Escrow Payments separate and
apart from any of its own funds and general assets and shall establish and
maintain one or more Escrow Accounts (collectively, the “Escrow Account”), in
the form of non-interest bearing time deposit or demand accounts. The Escrow
Account shall be established with an Eligible Depository Institution. The
creation of any Escrow Account shall be evidenced by a letter agreement
substantially in the form of Exhibit C hereto. Upon request, the Seller shall
provide the Purchaser with a copy of a letter agreement evidencing the
establishment of each Escrow Account. Notwithstanding the foregoing, the Seller
may deposit in the Escrow Account amounts constituting escrow payments relating
to mortgage loans not subject to this Agreement, provided, however, that all
Escrow Payments in the Escrow Account are insured in a manner which shall
provide the maximum available insurance by the FDIC thereon.
     The Seller shall deposit in a mortgage clearing account on a daily basis
and no later than the second Business Day thereafter in the Escrow Account and
retain therein: (i) all Escrow Payments held or collected on account of the
Mortgage Loans, for the purpose of effecting timely payment of any such items as
required under the terms of this Agreement, (ii) all Insurance Proceeds that are
to be applied to the restoration or repair of any Mortgaged Property and
(iii) all revenues received with respect to the management, conservation,
protection and operation of the REO Properties pursuant to Section 4.14. The
Seller shall make withdrawals therefrom only to effect such payments as are
required under this Agreement, and for such other purposes as shall be set forth
in or in accordance with Section 4.07. The Seller shall pay to the Mortgagor
interest on escrowed funds to the extent required by law notwithstanding that
the Escrow Account is non-interest bearing.
     Section 4.07 Withdrawals From Escrow Account.
     Withdrawals from the Escrow Account may be made by the Seller only (a) to
effect timely payments of taxes, assessments, Primary Insurance Policy premiums,
fire and hazard insurance premiums or other items constituting Escrow Payments
for the related Mortgage, (b) to reimburse the Seller for any Servicing Advance
made by Seller pursuant to Section 4.08 hereof with respect to a related
Mortgage Loan, but only from amounts received on the related Mortgage Loan which
represent late payments or collections of Escrow Payments thereunder, (c) to
refund to any Mortgagor any funds found to be in excess of the amounts required
under the terms of the related Mortgage Loan, (d) upon default of a Mortgagor or
in accordance with the terms of the related Mortgage Loan and if permitted by
applicable law, for transfer to the Custodial Account of such amounts as are to
be applied to the indebtedness of a Mortgage Loan in accordance with the terms
thereof, (e) for application to restoration or repair of the Mortgaged Property,
(f) to deposit into the Custodial Account the funds required to be deposited
therein pursuant to Section 4.14, (g) to pay to itself amounts to which it is
entitled pursuant to Section 4.14, (h) to withdraw any Escrow Payments related
to a Mortgage Loan repurchased by the Seller pursuant to Section 3.03, or (i) to
clear and terminate the Escrow Account upon the termination of this Agreement.
     Section 4.08 Payment of Taxes, Insurance and Other Charges.
     With respect to each Mortgage Loan, the Seller shall maintain accurate
records reflecting the status of taxes, assessments, and other charges for which
an escrow is maintained and the status of

-26-



--------------------------------------------------------------------------------



 



Primary Insurance Policy premiums and fire and hazard insurance coverage and
shall obtain, from time to time, all bills for the payment of such charges
(including renewal premiums) and shall effect payment thereof employing for such
purpose deposits of the Mortgagor in the Escrow Account which shall have been
estimated and accumulated by the Seller in amounts sufficient for such purposes,
as allowed under the terms of the Mortgage or applicable law. To the extent that
a Mortgage does not provide for Escrow Payments, or the Seller has waived the
escrow of Escrow Payments or the Seller is prohibited by applicable state law
from requiring the escrow of Escrow Payments, the Seller shall determine that
any such payments are made by the Mortgagor. The Seller assumes full
responsibility for the timely payment of all such bills and shall effect timely
payments of all such bills irrespective of each Mortgagor’s faithful performance
in the payment of same or the making of the Escrow Payments and shall make
advances from its own funds to effect such payments.
     Section 4.09 Transfer of Accounts.
     The Seller may from time to time transfer the Custodial Account and the
Escrow Account to any other Eligible Depository Institution. The Seller shall
notify the Purchaser within 14 days of any such transfer under this
Section 4.09.
     Section 4.10 Maintenance of Hazard Insurance.
     The Seller shall cause to be maintained for each Mortgage Loan, fire and
hazard insurance with extended coverage customary in the area where the
Mortgaged Property is located, in an amount which is, subject to applicable law,
at least equal to the lesser of (i) the maximum insurable value of the
improvements securing the related Mortgage Loan and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan and (b) the minimum amount
necessary to prevent the Mortgagor and/or the mortgagee from becoming a
co-insurer. If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards (and such flood insurance has been made available) the Seller will cause
to be maintained a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (i) the outstanding principal balance of the Mortgage Loan,
(ii) the full insurable value of the Mortgaged Property, or (iii) the maximum
amount of insurance available under the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973, each as amended. The Seller shall
also maintain on any REO Property, fire and hazard insurance with extended
coverage in an amount which is at least equal to the maximum insurable value of
the improvements which are a part of such property, liability insurance and, to
the extent required and available under the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973, each as amended, flood insurance
in an amount required above. Any amounts collected by the Seller under any such
policies (other than amounts to be deposited in the Escrow Account and applied
to the restoration or repair of the related Mortgaged Property, REO Property, or
released to the Mortgagor in accordance with Customary Servicing Procedures or
in accordance with the terms of the Mortgage Loan or applicable law) shall be
deposited in the Custodial Account, subject to withdrawal pursuant to
Section 4.05. It is understood and agreed that no earthquake or other additional
insurance need be required by the Seller of any Mortgagor or maintained on
property acquired in respect of a Mortgage Loan, other than pursuant to such
applicable laws and regulations as shall at any time be in force and as shall
require such

-27-



--------------------------------------------------------------------------------



 



additional insurance. All policies required hereunder shall be endorsed with
standard mortgagee clauses with loss payable to the Seller, its successors and
its assigns, or, upon request of the Purchaser, to the Purchaser, and shall
provide for at least 30 days prior written notice to the Seller of any
cancellation thereof. The Seller shall not accept or obtain any such insurance
policy from an insurance company that does not at that time maintain a General
Policy Rating of B-III or better in Best’s Key Rating Guide, or that is not
licensed to do business in the State wherein the related Mortgaged Property is
located.
     Section 4.11 Maintenance of Blanket Insurance Policy.
     If the Seller shall obtain and maintain a blanket insurance policy that is
issued by an insurer generally acceptable to Fannie Mae and Freddie Mac and that
insures against hazard losses on all of the Mortgage Loans, then, to the extent
such policy provides coverage in an amount equal to the coverage required
pursuant to Section 4.10 and otherwise complies with all other requirements of
Section 4.10, the Seller shall be deemed to have satisfied its obligations as
set forth in Section 4.10. Such policy may contain a clause providing for a
reasonable deductible, in which case the Seller shall, if there shall not have
been maintained on the related Mortgaged Property a policy complying with
Section 4.10, and if there shall have been a loss that would have been covered
by such policy, deposit in the Custodial Account the amount not otherwise
payable under the blanket policy because of such deductible clause.
     Section 4.12 Maintenance of Mortgage Impairment Insurance Policy.
     The Seller may satisfy its obligations under Section 4.10 and 4.11
pertaining to physical storage of insurance policies and general policy rating
requirements by maintaining a mortgage impairment or other form of blanket
policy that will protect the Seller and/or investor in the event of uninsured
loss, insolvency of an insurance carrier or any other loss normally to be
covered by a mortgage impairment policy. It is agreed that any expense incurred
by the Seller in maintaining any such insurance shall be borne by the Seller.
This shall be deemed to include any loss or any expense as a result of a
deductible clause in such a policy.
     Section 4.13 Fidelity Bond; Errors and Omissions Insurance.
     The Seller at its own expense shall maintain with responsible companies
throughout the term of this Agreement a blanket fidelity bond and an errors and
omissions insurance policy, with broad coverage on all officers, employees and
other individuals acting on behalf of the Seller in connection with its
activities under this Agreement. The amount of coverage shall be at least equal
to the coverage that would be required of the Seller by Fannie Mae or Freddie
Mac, if the Seller were servicing the Mortgage Loans for Fannie Mae or Freddie
Mac, and such policy shall be issued by a company that is acceptable to Fannie
Mae or Freddie Mac. The Fidelity Bond and errors and omissions insurance shall
be in the form of the Mortgage Banker’s Blanket Bond and shall protect and
insure the Seller against losses caused by such individuals, including losses
from forgery, theft, embezzlement, fraud, errors and omissions and negligent
acts of such individuals. Such Fidelity Bond shall also protect and insure the
Seller against losses in connection with the failure to maintain any insurance
policies required pursuant to this Agreement and the release or satisfaction of
a Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby. No

- 28 -



--------------------------------------------------------------------------------



 



provision of this Section 4.13 requiring such fidelity bond and errors and
omissions insurance shall diminish or relieve the Seller from its duties and
obligations as set forth in this Agreement.
     Section 4.14 Title, Management and Disposition of REO Property.
     If title to a Mortgaged Property is acquired in foreclosure or by deed in
lieu of foreclosure, the deed or certificate of sale shall be taken in the name
of the Seller or its nominee, in either case as nominee, for the benefit of the
Purchaser on the date of acquisition of title (the “REO Purchaser”). In the
event the Seller is not authorized or permitted to hold title to real property
in the state in which the REO Property is located, or would be adversely
affected under the “doing business” or tax laws of such state by so holding
title, the deed or certificate of sale shall be taken in the name of such Person
or Persons as shall be consistent with an opinion of counsel obtained by the
Seller, at expense of the REO Purchaser, from an attorney duly licensed to
practice law in the state where the REO Property is located. The Person or
Persons holding such title other than the REO Purchaser shall acknowledge in
writing that such title is being held as nominee for the REO Purchaser.
     The Seller, either itself or through an agent selected by the Seller, shall
manage, conserve, protect and operate each REO Property for the REO Purchaser
solely for the purpose of its prompt disposition and sale, and in same manner
that it would be required to manage, conserve, protect and operate foreclosed
property for its own account (subject to the condition described in the second
paragraph of Section 4.02). The Seller shall attempt to sell the same (and may
temporarily rent the same) on such terms and conditions as the Seller deems to
be in the best interest of the REO Purchaser.
     The Seller shall cause to be deposited in the Escrow Account, on a daily
basis upon receipt thereof, all revenues received with respect to the
conservation and disposition of the related REO Property and shall withdraw
therefrom funds necessary for the proper operation, management and maintenance
of the related REO Property, including the cost of maintaining any hazard
insurance pursuant to Section 4.10 hereof and the fees of any managing agent
acting on behalf of the Seller. Any disbursement in excess of $5,000 shall be
made only with the written approval of the REO Purchaser. For purposes of the
preceding sentence, any approval given by the Purchaser shall constitute
approval by the REO Purchaser. On or before each Determination Date, the Seller
shall withdraw from the Escrow Account and deposit into the Custodial Account
the net income from the REO Property on deposit in the Escrow Account less any
reserves required to be maintained in the Escrow Account from time to time to
satisfy reasonably anticipated expenses. The Seller shall furnish to the
Purchaser on each Remittance Date, an operating statement for each REO Property
covering the operation of each REO Property for the previous month and the
Seller’s efforts in connection with the sale of that REO Property. Such
statement shall be accompanied by such other information as the Purchaser shall
reasonably request.
     Subject to Section 4.02, each REO Disposition shall be carried out by the
Seller at such price, and upon such terms and conditions, as the Seller deems to
be in the best interests of the REO Purchaser. If upon the acquisition of title
to the Mortgaged Property by foreclosure sale or deed in lieu of foreclosure or
otherwise, there remain outstanding unreimbursed P&I Advances pursuant to
Section 5.03 with respect to the Mortgage Loan or if, upon liquidation as
provided in this Section 4.14, there remain outstanding any unreimbursed
Servicing Advances with respect to the Mortgaged Property or the Mortgage Loan,
the Seller shall be entitled to reimbursement from the proceeds

- 29 -



--------------------------------------------------------------------------------



 



received in connection with the disposition of the Mortgaged Property, and from
the Custodial Account if such proceeds are insufficient, for any related
unreimbursed Servicing Advances or related unreimbursed P&I Advances pursuant to
Section 5.03. On the Remittance Date immediately following the Principal
Prepayment Period in which REO Disposition Proceeds are received, the net cash
proceeds of such REO Disposition shall be distributed to the REO Purchaser. In
the event that the Seller is billed for expenses related to an REO Property
subsequent to the date on which the net cash proceeds of such REO Disposition
are distributed to the REO Purchaser, the Seller shall pay such expenses and
shall thereupon be entitled to reimburse itself therefor by withdrawing the
amount of such expenses from the Custodial Account.
     Section 4.15 Adjustments to Mortgage Interest Rate and Monthly Payment.
     On each applicable Interest Rate Change Date, the Mortgage Interest Rate
shall be adjusted, in compliance with the requirements of the related Mortgage
and Mortgage Note, to equal the sum of the Current Index plus the Margin
(rounded in accordance with the related Mortgage Note) subject to the applicable
Annual Mortgage Interest Rate Cap and Lifetime Mortgage Interest Rate Cap, if
any, as set forth in the Mortgage Note. The Seller shall execute and deliver the
notices required by each Mortgage and Mortgage Note, Customary Servicing
Procedures, applicable laws and regulations regarding interest rate adjustments.
ARTICLE V
PAYMENTS TO THE PURCHASER
     Section 5.01 Distributions.
     (a) On each Remittance Date, the Seller shall remit to the Purchaser of
record on the preceding Record Date (i) all amounts credited to the Custodial
Account as of the close of business on the preceding Determination Date (net of
charges against or withdrawals from the Custodial Account pursuant to
Section 4.05(ii)-(iv), plus (ii) the aggregate amount of P&I Advances, if any,
and payments pursuant to Section 5.03, if any, that the Seller is obligated to
make on such Remittance Date, plus (iii) the aggregate amount of any Prepayment
Interest Shortfall existing as of such Remittance Date, and minus (iv) any
amounts that represent early receipts of Monthly Payments due on a Due Date or
Due Dates subsequent to the Due Date occurring in the Due Period for such
Remittance Date or Principal Prepayments received during the month of such
Remittance Date (except to the extent that, pursuant to Section 5.03, any funds
described in this clause (iv) are to be remitted to the Purchaser in lieu of P&I
Advances by the Seller out of its own funds).
     (b) Each remittance pursuant to this Section 5.01 shall be made by wire
transfer of immediately available funds to, or by other means of transmission or
transfer that causes funds to be immediately available in, the account which
shall have been designated by the Purchaser.
     The Seller shall ten days prior to the Remittance Date on which the final
distribution of funds to Purchaser is to be made hereunder, notify each
Purchaser of the pendency of such distribution and such distribution shall be
made to each Purchaser.

- 30 -



--------------------------------------------------------------------------------



 



     Section 5.02 Statements to the Purchaser.
     Not later than the tenth (10th) day of each month, the Seller shall deliver
to the Purchaser a monthly remittance statement in the form of, and providing
the information described in, Exhibit F hereto.
     In addition, not more than 60 days after the end of each calendar year,
upon receipt of written request by the Purchaser, the Seller will furnish at any
time during such calendar year, a listing of the principal balances of the
Mortgage Loans outstanding at the end of such calendar year.
     The Seller shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority (other than those required to be filed by the Purchaser) or to the
Purchaser pursuant to any applicable law with respect to the Mortgage Loans and
the transactions contemplated hereby.
     Section 5.03 P&I Advances by the Seller.
     Not later than the close of business on the Business Day preceding each
Remittance Date, the Seller shall from its own funds deposit in the Custodial
Account an amount equal to all Monthly Payments that were due on the related Due
Date and that were delinquent at the close of business on the related
Determination Date, with the interest adjusted to the respective Mortgage Loan
Remittance Rates; provided, however, that to the extent there are funds on
deposit in the Custodial Account that are not otherwise required to be
distributed to the Purchaser on such Remittance Date, the Seller may remit such
funds in lieu of making advances of its own funds; and further provided that any
such funds held for future distribution and so used shall be appropriately
reflected in the Seller’s records and replaced by the Seller by deposit into the
Custodial Account on or before each Remittance Date to the extent that funds on
deposit in the Custodial Account for the related Remittance Date (determined
without regard to P&I Advances required to be made on such Remittance Date)
shall be less than the aggregate amount required to be distributed to the
Purchaser pursuant to Section 5.01 on such related Remittance Date. For purposes
of this Section 5.03, any Monthly Payment or portion thereof deferred pursuant
to Section 4.01 shall be considered delinquent until paid. The Seller’s
obligation to make P&I Advances as to any Mortgage Loan shall continue through
the earlier to occur of (a) the repurchase of the Mortgage Loan by the Seller
pursuant to Section 3.03, and (b) the Remittance Date following the ultimate
liquidation of the Mortgage Loan and related REO Property.
     Notwithstanding the provisions of this Section 5.03, the Seller shall not
be required to make any advance of principal and interest if, in the good faith
judgment of the Seller, such advance of principal and interest will not
ultimately be recoverable from the related Mortgagor, from Liquidation Proceeds
or otherwise.
     Section 5.04 Prepayment Interest Shortfalls.
     Not later than the close of business on the Business Day preceding each
Remittance Date, the Seller shall from its own funds deposit in the Custodial
Account an amount equal to the aggregate Prepayment Interest Shortfall, if any,
existing in respect of the related Principal Prepayment Period.

- 31 -



--------------------------------------------------------------------------------



 



ARTICLE VI
GENERAL SERVICING PROCEDURE
     Section 6.01 Assumption Agreements.
     The Seller shall use its best efforts to enforce any “due-on-sale”
provision contained in each Mortgage or Mortgage Note to the extent permitted by
law and provided that such enforcement would not impair any recovery under any
related Primary Insurance Policy. The Seller shall be entitled to retain as
additional servicing compensation any assumption fee collected by the Seller for
entering into an assumption agreement.
     Section 6.02 Release of Mortgage Files; Wrongful Satisfaction of Mortgages.
     Upon the payment in full of any Mortgage Loan, the Seller will obtain the
portion of the Mortgage File that is in the possession of the Custodian, prepare
and process any required satisfaction or release of the Mortgage and notify the
Purchaser as provided in Section 5.02.
     If the Seller satisfies or releases the lien of a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage, the
Seller, upon written demand, shall remit to the Purchaser the then Assumed
Principal Balance of the related Mortgage Loan by deposit thereof in the
Custodial Account. The Seller shall maintain the Fidelity Bond as provided for
in Section 4.13 insuring the Seller against any loss it may sustain with respect
to any Mortgage Loan not satisfied in accordance with the procedures set forth
herein.
     Section 6.03 Servicing Compensation.
     As compensation for its services hereunder, the Seller shall be entitled to
withdraw from the Custodial Account or to retain from interest payments on the
Mortgage Loans the amounts provided for as the Seller’s Servicing Fee.
Additional servicing compensation in the form of assumption fees, as provided in
Section 6.01, and late payment charges or otherwise shall be retained by the
Seller. The Seller shall be entitled to request reimbursement for additional
services, including:
     (a) express and other delivery charges and any other reasonable
out-of-pocket expenses incurred by the Seller with respect to a Mortgage Loan to
the extent not ordinary to the servicing function (but not including salaries,
rent and other general operating expenses of Servicer normally classified as
overhead);
     (b) preparation and delivery of any special reports, magnetic tapes, disks,
or transmission outside the normal monthly accounting reports; and
     (c) to the extent not ordinary to the servicing function, any action taken
by the Seller which the Seller reasonably determines to be necessary or
appropriate in order to protect the rights of Purchaser, (including property
preservation), with respect to any Mortgage Loan, not to exceed $5,000.00
without the prior approval by Purchaser (with the exception of advances for real
estate taxes and insurance premiums).

- 32 -



--------------------------------------------------------------------------------



 



     Section 6.04 Annual Compliance Statement.
     The Seller shall deliver to the Purchaser and any Master Servicer, on or
before March 1 of each year, beginning March 1, 2007, an Officers’ Certificate
(“Compliance Statement”) to the effect that (i) a review of the activities of
the Seller during the preceding calendar year and of the Seller’s performance
under this Agreement has been made under such officer’s supervision, and (ii) to
the best of such officer’s knowledge, based on such review, the Seller has
fulfilled all of its obligations under this Agreement in all material respects
throughout such year, or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such failure and the nature
and status thereof.
     Section 6.05 Annual Assessment of Compliance and Attestation Report..
     The Seller shall deliver to the Purchaser and any Master Servicer, no later
than March 1 of each year, beginning March 1, 2007, an assessment of compliance
with servicing criteria on a certification substantially in the form of
Exhibit I hereto (“Assessment of Compliance”) and related attestation report
(“Attestation Report”) as of and for the period ending on December 31 of the
preceding calendar year, which Assessment of Compliance and Attestation Report
will relate to each of the servicing criteria identified as the Seller’s
responsibility on Schedule 1122 thereto and shall comply with the provisions of
Regulation AB. Each such Assessment of Compliance shall include (a) a statement
of the party’s responsibility for assessing compliance with the servicing
criteria applicable to such party, (b) a statement that such party used the
criteria identified in Item 1122(d) of Regulation AB to assess compliance with
the applicable servicing criteria, (c) disclosure of any material instance of
noncompliance identified by such party, and (d) a statement that a registered
public accounting firm has issued an Attestation Report on such party’s
Assessment of Compliance with the applicable servicing criteria.
     Section 6.06 Purchaser’s Right to Examine Seller Records.
     The Purchaser shall have the right, upon reasonable notice to the Seller,
to examine and audit any and all of the books, records or other information of
the Seller whether held by the Seller or by another on behalf of the Seller,
which may be relevant to the performance or observance by the Seller of the
terms, covenants or conditions of this Agreement, and to discuss such books,
records or other information with an officer or employee of the Seller who is
knowledgeable about the matters contained therein.
ARTICLE VII
REPORTS TO BE PREPARED BY SELLER
     Section 7.01 Seller Shall Provide Access and Information as Reasonably
Required.
     The Seller shall furnish to the Purchaser upon written request, during the
term of this Agreement, such periodic, special or other reports or information,
whether or not provided for herein, as shall be necessary, reasonable or
appropriate with respect to the purposes of this Agreement. The Seller may
negotiate with the Purchaser for a reasonable fee for providing such report or
information, unless (i) the Seller is required to supply such report or
information pursuant to any other section of this Agreement, or (ii) the report
or information has been requested in

- 33 -



--------------------------------------------------------------------------------



 



connection with Internal Revenue Service requirements. The Seller agrees to
execute and deliver all such instruments as the Purchaser, from time to time,
may reasonably request in order to effectuate the purposes and to carry out the
terms of this Agreement.
     Section 7.02 Financial Statements.
     The Seller understands that, in connection with marketing the Mortgage
Loans, the Purchaser may make available to a prospective Purchaser a
consolidated statement of operations of Seller for the most recently completed
five fiscal years for which such a statement is available as well as a
consolidated statement of condition at the end of the last two fiscal years
covered by such consolidated statement of operations. The Seller, if it has not
already done so, agrees to promptly furnish to Purchaser copies of the
statements specified above.
     The Seller also agrees to make available upon reasonable notice and during
normal business hours to any prospective Purchaser a knowledgeable financial or
accounting officer for the purposes of answering questions respecting recent
developments affecting the Seller or the financial statements of the Seller and
to permit upon reasonable notice and during normal business hours any
prospective Purchaser to inspect the Seller’s servicing facilities for the
purpose of satisfying such prospective Purchaser that the Seller has the ability
to service the Mortgage Loans in accordance with this Agreement.
ARTICLE VIII
THE SELLER
     Section 8.01 Indemnification; Third Party Claims.
     The Seller agrees to indemnify the Purchaser and hold them harmless against
any and all claims, losses, penalties, fines, forfeitures, reasonable legal fees
and related costs, judgments, and any other costs, fees and expenses that the
Purchaser incurs directly resulting from the failure of the Seller to perform
its duties and service the Mortgage Loans in material compliance with the terms
of this Agreement. The Seller shall immediately notify the Purchaser if a claim
is made by a third party with respect to this Agreement or any Mortgage Loans.
The Seller shall follow any written instructions received from the Purchaser in
connection with such claim.
     Section 8.02 Merger or Consolidation of the Seller.
     The Seller shall keep in full effect its existence, rights and franchises
as a corporation, and shall preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Agreement, or
the ability of the Seller to perform its duties under this Agreement.
     Any Person into which the Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Seller shall be a party, or any Person succeeding to the business of the Seller
hereunder, shall be the successor of the Seller hereunder without the execution
or filing of any paper or any further act on the part of either of the parties
hereto, anything herein to the contrary notwithstanding; provided, however, that
the

- 34 -



--------------------------------------------------------------------------------



 



successor or surviving Person shall be an institution (i) that is qualified to
service mortgage loans on behalf of Fannie Mae or Freddie Mac and (ii) that has
a net worth of not less than $15,000,000.
     Section 8.03 Seller Not to Resign.
     The Seller shall not assign this Agreement (except to any affiliate or
subsidiary of the Seller) or resign from the obligations and duties hereby
imposed on it except by mutual consent of the Seller and the Purchaser or upon
the determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by the Seller. Any such
determination permitting the resignation of the Seller shall be evidenced by an
Opinion of Counsel to such effect delivered to the Purchaser. No such
resignation shall become effective until a successor shall have assumed the
Seller’s responsibilities and obligations hereunder in the manner provided in
Section 11.01.
ARTICLE IX
DEFAULT
     Section 9.01 Events of Default.
     Event of Default, whenever used herein, means any one or more of the
following events:
     (i) any failure by the Seller to remit to the Purchaser any payment
required to be made under the terms of this Agreement that continues unremedied
for a period of three (3) days after the date upon which written notice of such
failure, requiring the same to be remedied, shall have been received by the
Seller from the Purchaser; or
     (ii) any failure on the part of the Seller duly to observe or perform in
any material respect any other of the covenants or agreements on the part of the
Seller set forth in this Agreement or in the Custodial Agreement that continues
unremedied for a period of 30 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been received by the
Seller from the Purchaser; or
     (iii) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a trustee in bankruptcy, conservator,
receiver or liquidator in any bankruptcy, reorganization, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Seller and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or
     (iv) the Seller ceases to be qualified to transact business in any
jurisdiction where it is currently so qualified, but only to the extent such
non-qualification materially and adversely affects the Seller’s ability to
perform its obligations hereunder; or
     (v) the Seller shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Seller or of
or relating to all or substantially all of its property; or

- 35 -



--------------------------------------------------------------------------------



 



     (vi) the Seller shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency, bankruptcy or reorganization statute, make an assignment
for the benefit of its creditors or voluntarily suspend payment of its
obligations.
     If an Event of Default shall occur, then so long as such Event of Default
shall not have been remedied, the Purchaser may, by notice in writing to the
Seller, in addition to whatever rights the Purchaser may have at law or equity
to damages, including injunctive relief and specific performance, terminate all
the rights and obligations of the Seller under this Agreement and in and to the
Mortgage Loans and the proceeds thereof. On or after the receipt by the Seller
of such written notice, all authority and power of the Seller under this
Agreement, whether with respect to the Mortgage Loans or otherwise, shall pass
to and be vested in the successor appointed pursuant to Section 11.01. Upon
written request from the Purchaser, the Seller shall prepare, execute and
deliver, any and all documents and other instruments, place in such successor’s
possession all Mortgage Files, and do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise, at the Seller’s sole expense. The
Seller shall cooperate with the Purchaser and such successor in effecting the
termination of the Seller’s responsibilities and rights hereunder, including,
without limitation, the transfer to such successor for administration by it of
all cash amounts (less any amounts due the Seller pursuant to the terms of this
Agreement) which shall at the time be credited by the Seller to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage
Loans.
     Section 9.02 Waiver of Defaults.
     The Purchaser may in writing waive any past default by the Seller in the
performance of its obligations hereunder and the consequences thereof and any
default in remitting to Purchaser any required distribution in accordance with
this Agreement, including the Seller’s obligation to make P&I Advances. Subject
to the preceding sentence, upon any waiver of a past default, such default shall
be deemed not to exist and any Event of Default arising therefrom shall be
deemed to have been remedied for every purpose of this Agreement, except as
otherwise stated in such waiver; provided, however, that no such waiver shall
extend to any subsequent or other default or impair any right consequent
thereto, except as otherwise stated in such waiver.

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE X
TERMINATION
     Section 10.01 Termination.
     (a) This Agreement shall terminate upon either: (i) the later of the
distribution to the Purchaser of final payment or liquidation with respect to
the last Mortgage Loan (or advances of same by the Seller), or the disposition
of all property acquired upon foreclosure or deed in lieu of foreclosure with
respect to the last Mortgage Loan and the remittance of all funds due hereunder
or (ii) mutual consent of the Seller and the Purchaser in writing.
     (b) The Seller, at its option but only upon thirty (30) days’ prior written
notice to the Purchaser, may terminate this Agreement at any time when the
aggregate Assumed Principal Balance of the Mortgage Loans which remain subject
to this Agreement (the “Remaining Mortgage Loans”) has been reduced by
application of Monthly Payments or otherwise to an amount no greater than ten
(10) percent of the aggregate Assumed Principal Balance of the Remaining
Mortgage Loans as of the Cut-off Date; provided, however, that if any of such
Mortgage Loans are included in a REMIC, the Servicer agrees not to exercise its
right to repurchase such Mortgage Loans so included and unless and until such
right can be exercised in conjunction with a “qualified liquidation” (as defined
in Section 860F(a)(4) of the Code) of such REMIC, as advised by the Purchaser.
Such termination shall be effected by the deposit by the Seller of an amount
equal to the sum of (i) 100% of the aggregate Assumed Principal Balance of the
Remaining Mortgage Loans as of the first calendar day of the month in which such
repurchase occurs (the “Repurchase Cut-off Date”) after application of principal
due on such date whether or not received, and the appraised value of REO
Properties, which appraisals shall be performed by an appraiser acceptable to
Fannie Mae and Freddie Mac, and (ii) interest on the aggregate Assumed Principal
Balance at the Mortgage Loan Remittance Rate from the Repurchase Cut-off Date
to, but not including, the date of repurchase. Upon any such purchase of
Mortgage Loans and REO Properties under this Section 10.01(b), the Purchaser
shall, to the extent necessary, transfer or cause to be transferred to the
Seller title to the repurchased Mortgage Loans and REO Properties by instruments
of transfer or assignment, without recourse. The Seller may not purchase fewer
than all of such Mortgage Loans and REO Properties. The Seller shall deposit the
repurchase price for the remaining Mortgage Loans as described in (i) and
(ii) above in the Custodial Account no later than one (1) Business Day prior to
the first Remittance Date to occur after the expiration of thirty days following
the notice described in the first sentence of this Section 10.01(b). Upon
presentation and surrender of the outstanding Mortgage Loans, the Seller shall
cause to be distributed to the Purchaser on such Remittance Date the repurchase
price together with the amounts (including P&I Advances) that would be otherwise
distributable to the Purchaser in respect of Mortgage Loans and REO Properties
on such Remittance Date. Upon receipt of such final payment, the Purchaser shall
deliver, or cause the Custodian to deliver to the Seller, the Mortgage Files in
connection therewith and shall otherwise use its best efforts to effect or cause
to be effected the orderly transfer of assets to the Seller.

- 37 -



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS PROVISIONS
     Section 11.01 Successor to the Seller.
     Prior to termination of the Seller’s responsibilities and duties under this
Agreement pursuant to Section 8.03, 9.01 or 10.01(a)(ii), the Purchaser shall
(i) succeed to and assume all of the Seller’s responsibilities, rights, duties
and obligations under this Agreement, or (ii) appoint a successor which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Seller under this Agreement prior to the termination of
Seller’s responsibilities, duties and liabilities under this Agreement. In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree. The Seller shall discharge its
duties and responsibilities during the period from the date it acquires
knowledge of such termination until the effective date thereof with the same
degree of diligence and prudence that it is obligated to exercise under this
Agreement. The resignation or removal of the Seller pursuant to the
aforementioned Sections shall not become effective until a successor shall be
appointed pursuant to this Section and shall not relieve the Seller named herein
of its obligations under Section 3.03.
     Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Seller and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Seller, with like effect as if originally named as a party to this Agreement. No
termination of the Seller or this Agreement shall affect any claims that the
Purchaser may have against the Seller arising prior to any such termination or
resignation.
     The Seller shall timely deliver to its successor the funds in the Custodial
Account and the Escrow Account (less any amounts to which the Seller is entitled
pursuant to the terms of this Agreement) and all Mortgage Files and related
documents and statements held by it hereunder and the Seller shall account for
all funds. The Seller shall execute and deliver such instruments and do such
other things all as may reasonably be required to more fully and definitely vest
and confirm in the successor all such rights, powers, duties, responsibilities,
obligations and liabilities of the Seller.
     Upon a successor’s acceptance of appointment as such, the Seller shall
notify by mail the Purchaser of such appointment.
     In connection with the termination or resignation of the Seller hereunder,
either (i) the successor shall represent and warrant that it is a member of MERS
in good standing and shall agree to comply in all material respects with the
rules and procedures of MERS in connection with the servicing of the Mortgage
Loans that are registered with MERS, in which case the Seller shall cooperate
with the successor in causing MERS to revise its records to reflect the transfer
of servicing to the successor as necessary under MERS’ rules and regulations, or
(ii) the Seller shall cooperate with the successor in causing MERS to execute
and deliver an assignment of Mortgage in recordable form to transfer the
Mortgage from MERS to the Purchaser and to execute and deliver such other
notices, documents and other instruments as may be necessary or desirable to
effect a transfer of such Mortgage Loan or servicing of such Mortgage Loan on
the MERS®

- 38 -



--------------------------------------------------------------------------------



 



System to the successor. The Seller shall file or cause to be filed any such
assignment in the appropriate recording office. The Purchaser shall bear any and
all fees of MERS, costs of preparing any assignments of Mortgage, and fees and
costs of filing any assignments of Mortgage that may be required under this
subsection (b). The successor shall cause such assignment to be delivered to the
Purchaser or the Custodian promptly upon receipt of the original with evidence
of recording thereon or a copy certified by the public recording office in which
such assignment was recorded.
     Section 11.02 Repurchases and Related Assurances.
     In the event the Seller repurchases a Mortgage Loan pursuant to
Section 3.03, the Purchaser shall upon any request of the Seller subsequent to
the Remittance Date on which the Repurchase Price has been remitted to the
Purchaser take actions reasonably necessary to effect the reconveyance of the
Mortgage Loan.
     Section 11.03 Amendment.
     This Agreement may be amended only by written agreement signed by the
Seller and Purchaser hereunder.
     Section 11.04 Reserved.
     Section 11.05 Duration of Agreement.
     This Agreement shall continue in existence and effect until terminated as
herein provided.
     Section 11.06 Governing Law.
     This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent preempted by federal law but without regard to
principles of conflicts of laws, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.
     Section 11.07 Notices.
     Any communications provided for or permitted hereunder shall be in writing
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given if (a) personally delivered, (b) mailed by registered mail, postage
prepaid, return receipt requested, and received by the addressee, (c) sent by
express courier delivery service and received by the addressee, or
(d) transmitted by telex, telecopy or telegraph and confirmed by a writing
delivered by means of (a), (b) or (c), to: (i) in the case of the Seller, 100
Wood Hollow Drive, Novato, California 94945, Attention: Susan Davia, telecopy
number: (415) 878-3598, or such other address as may hereafter be furnished to
the Purchaser and the Guarantor in writing by the Seller, (ii) in the case of
the Purchaser, One Belvedere Place, Suite 310, Mill Valley, California 94941,
Attn: John Isbrandtsen, telecopy number: (415) 381-1773, or such other address
as may hereafter be furnished to the Seller in writing by the Purchaser, and
(iii) in the case of the Guarantor, One Belvedere Place, Suite 300,

- 39 -



--------------------------------------------------------------------------------



 



Mill Valley, California 94941, Attn: Brett Nicholas, telecopy number:
(415) 381-1773, or such other address as may hereafter be furnished to the
Seller in writing by the Guarantor.
     Section 11.08 Severability of Provisions.
     If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement.
     Section 11.09 No Partnership.
     Nothing herein contained shall be deemed or construed to create a
co-partnership or joint venture between the parties hereto and the services of
the Seller shall be rendered as an independent contractor and not as agent for
the Purchaser.
     Section 11.10 Counterparts.
     This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which shall be deemed
to be an original. Such counterparts shall constitute one and the same
agreement.
     Section 11.11 Successors and Assigns.
     Notwithstanding anything to the contrary in this agreement, it is
understood and agreed that the Purchaser may transfer its interest in this
Agreement and the Mortgage Loans in whole or in part, in accordance with
Article XII of this Agreement. This Agreement shall inure to the benefit of and
be binding upon the Seller and the Purchaser and their respective successors and
assigns permitted hereunder.
     Section 11.12 General Interpretive Principles.
     For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:
     (a) the terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
     (b) accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
     (c) references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs, Clauses and other
subdivisions of this Agreement;

- 40 -



--------------------------------------------------------------------------------



 



     (d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs, Clauses, and
other subdivisions;
     (e) the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and
     (f) the term “include” or “including” shall mean without limitation by
reason of enumeration.
     Section 11.13 Intention of the Seller
     The Seller intends that the conveyance of the Seller’s right, title and
interest in and to the Mortgage Loans to the Purchaser shall constitute a sale
and not a pledge of security for a loan. If such conveyance is deemed to be a
pledge of security for a loan, however, the Seller intends that the rights and
obligations of the parties to such loan shall be established pursuant to the
terms of this Agreement. The Seller also intends and agrees that, in such event,
(i) the Seller shall be deemed to have granted to the Purchaser and its assigns
a first priority security interest in the Seller’s entire right, title and
interest in and to the Mortgage Loans, all principal and interest received or
receivable with respect to the Mortgage Loans, all amounts held from time to
time in the accounts mentioned pursuant to this Agreement and all reinvestment
earnings on such amounts, together with all of the Seller’s right, title and
interest in and to the proceeds of any title, hazard or other insurance policies
related to such Mortgage Loans and (ii) this Agreement shall constitute a
security agreement under applicable law. All rights and remedies of the
Purchaser under this Agreement are distinct from, and cumulative with, any other
rights or remedies under this Agreement or afforded by law or equity and such
rights and remedies may be exercised concurrently, independently and
successively.
     Section 11.14 Guaranty of Purchaser’s Obligations
     The Guarantor hereby agrees to cause RWT Holdings, Inc. to perform all of
its duties and obligations as the Purchaser hereunder, guaranties the timely
performance of such duties and obligations by RWT Holdings, Inc. and agrees to
be jointly and severally liable to the Seller for all such duties and
obligations of RWT Holdings, Inc.
     Section 11.15 Master Servicer as Third Party Beneficiary
     For purposes of Sections 6.04, 6.05 and 12.02 related to the requirements
for deliver of Assessments of Compliance, Attestation Reports, Compliance
Statements, Back-Up SOX Certificates and additional monthly reporting
requirements, the Master Servicer shall be considered a third-party beneficiary
of this Agreement, entitled to all rights and benefits hereof as if it were a
party to the Agreement.

- 41 -



--------------------------------------------------------------------------------



 



ARTICLE XII
WHOLE LOAN TRANSFER; PASS-THROUGH TRANSFER
     Section 12.01 Removal of Mortgage Loans from Inclusion under this Agreement
upon a Whole Loan Transfer or a Pass-Through Transfer on One or more
Reconstitution Dates
     The Seller acknowledges and the Purchaser agrees that with respect to some
or all of the Mortgage Loans, the Purchaser may effect either:
     (1) one or more Whole Loan Transfers; and
     (2) one or more Pass Through Transfers.
     The Seller shall cooperate with the Purchaser in connection with any Whole
Loan Transfer or Pass-Through Transfer contemplated by the Purchaser pursuant to
this Section. In connection therewith, the Purchaser shall deliver any
Reconstitution Agreement or other document related to the Whole Loan Transfer or
Pass Through Transfer to the Seller at least 15 days prior to such transfer and
the Seller shall execute any Reconstitution Agreement which contains servicing
provisions substantially similar to those herein or otherwise reasonably
acceptable to the Purchaser and the Seller and which restates the
representations and warranties contained in Section 3.01 as of the
Reconstitution Date (except to the extent any such representation or warranty is
not accurate on such date) and Section 3.02 herein as of the Funding Date. In
addition, in connection with any Pass-Through Transfer, the Seller agrees:
(a) to provide any information relating to the Mortgage Loans reasonably
necessary to assist in the preparation of any disclosure documents, (b) to
provide information relating to delinquencies and defaults with respect to the
Seller’s servicing portfolio (or such portion thereof as is similar to the
Mortgage Loans), (c) to enter into any other servicing, custodial or other
similar agreements, that are consistent with the provisions of this Agreement,
and which contain such provisions as are customary in securitizations rated
“AAA” (including a securitization involving a REMIC or CMO) (a “Securitization”)
and (d) to provide such opinions of counsel as are customary in such
transactions, provided, however, that any opinion of outside counsel shall be
provided at the Purchaser’s expense. In connection with such a Securitization,
the Purchaser may be required to engage a master servicer or trustee to
determine the allocation of payments to and make remittances to the
certificateholders, at the Purchaser’s sole cost and expense. In the event that
a master servicer or trustee is requested by the Purchaser to determine the
allocation of payments and to make remittances to the certificateholders, the
Seller agrees to service the Mortgage Loans in accordance with the reasonable
and customary requirements of such Securitization, which may include the
Seller’s acting as a subservicer in a master servicing arrangement. The
Purchaser hereby agrees to reimburse the Seller for reasonable “out-of-pocket”
expenses incurred by the Seller that relate to such Whole Loan Transfer or
Pass-Through Transfer, but not including reimbursement for the amount which
reasonably reflects time and effort expended by the Seller in connection
therewith. It is understood and agreed by Purchaser and Seller that the right to
effectuate such Whole Loan Transfer or Pass-Through Transfer as contemplated by
this Section 12.01 is limited to the Purchaser.
     Any prospective assignees of the Purchaser who have entered into a
commitment to purchase any of the Mortgage Loans in a Whole Loan Transfer may
review and underwrite the Seller’s servicing and origination operations, upon
reasonable prior notice to the Seller, and the Seller shall cooperate with such
review and underwriting to the extent such prospective assignees request
information or documents that are reasonable available and can be produced
without

- 42 -



--------------------------------------------------------------------------------



 



unreasonable expense or effort. The Seller shall make the Mortgage Files related
to the Mortgage Loans held by the Seller available at the Seller’s principal
operations center for review by any such prospective assignees during normal
business hours upon reasonable prior notice to the Seller (in no event less than
five Business Days’ prior notice). The Seller may, in its sole discretion,
require that such prospective assignees sign a confidentiality agreement with
respect to such information disclosed to the prospective assignee which is not
available to the public at large and a release agreement with respect to its
activities on the Seller’s premises.
     All Mortgage Loans not sold or transferred pursuant to a Whole Loan
Transfer or Pass-Through Transfer shall be subject to this Agreement and shall
continue to be serviced in accordance with the terms of this Agreement and with
respect thereto this Agreement shall remain in full force and effect.
     Section12.02 Additional Requirements in Connection With Pass-Through
Transfers.
     (a) The Seller shall provide to the Master Servicer, no later than March 1
of each year in which the Trust is required to file a Form 10-K with the SEC in
connection with a Pass-Through Transfer, an Officer’s Certificate (a “Back-Up
Sox Certification”) in the form of Exhibit J attached hereto.
     (b) If so requested by the Purchaser or any Depositor in connection with
any Pass Through Transfer, the Seller shall provide to the Purchaser such
information regarding the Seller, as servicer and originator of the Mortgage
Loans, as is reasonably requested for the purpose of compliance with
Regulation AB.
     (c) If Seller uses subcontractors, contractors or vendors that are
determined to be “participating in the servicing function” under this Agreement
within the meaning of Item 1122 of Regulation AB,, Seller shall so advise the
Purchaser and agrees to provide to the Purchaser and to the Master Servicer such
disclosures, assessments of compliance, attestations, certifications and other
documents required by Regulation AB related to such subcontractors, contractors
and vendors.
     (d) Additional Monthly Reporting Requirements.

  i.   The Seller shall provide to the Master Servicer prompt notice of the
occurrence of any of the following: any event of default under the terms of this
Agreement; any merger, consolidation or sale of substantially all of the assets
of the Seller; the Seller’s engagement of any subservicer, contractor or vendor
to perform or assist in the performance of any of the Seller’s obligations under
this Agreement; any material litigation involving the Seller; and any
affiliation or other significant relationship between the Seller and other
transaction parties.     ii.   No later than ten days prior to the deadline for
the filing of any Distribution Report that includes any of the Mortgage Loans
serviced by the Seller, the Seller shall provide to the Master Servicer notice
of the occurrence of any of the following events along with all information,
data and materials related thereto as

- 43 -



--------------------------------------------------------------------------------



 



      may be required to be included in the related Distribution Report (as
specified in the provisions of Regulation AB referenced below):

  a.   any material changes to the definition or determination of delinquencies,
charge-offs and uncollectible accounts (Item 1121(a) (9) of Regulation AB);    
b.   any material modifications, extensions or waivers of pool asset terms,
fees, penalties or payments during the distribution period or that have
cumulatively become material over time (Item 1121(a) (11) of Regulation AB);    
c.   material breaches of pool asset representations or warranties or
transaction covenants (Item 1121(a) (12) of Regulation AB);     d.   information
regarding new asset-backed security issuances backed by the same pool assets,
any pool asset changes (such as, additions, substitutions or repurchases), and
any material changes in origination, underwriting or other criteria for
acquisition or selection of pool assets (Item 1121(a) (14) of Regulation AB).

     (e) Additional Information. The Seller shall provide to the Master Servicer
such additional information as the Master Servicer may reasonably request,
including evidence of the authorization of the person signing any certification
or statement, financial information and reports, and such other information
related to the Seller or its performance hereunder.
     (f) Intention of the Parties and Interpretation. The Seller acknowledges
and agrees that the purpose of Subsections 11.20, 11.21 and this 12.02 is to
facilitate compliance by the Master Servicer and the Depositor with the
provisions of Regulation AB, as such may be amended from time to time and
subject to clarification and interpretive advice as may be issued by the staff
of the SEC from time to time. Therefore, the Seller agrees that (a ) the
obligations of the Seller hereunder shall be interpreted in such a manner as to
accomplish that purpose, (b) the Seller’s obligations hereunder will be
supplemented and modified as necessary to be consistent with any such
amendments, interpretive advice or guidance, convention or consensus among
active participants in the asset-backed securities markets, advice of counsel,
or otherwise in respect of the requirements of Regulation AB, (c) the Seller
shall comply with requests made by the Master Servicer or the Depositor for
delivery of additional or different information as the Master Servicer or the
Depositor may determine in good faith is necessary to comply with the provisions
of Regulation AB, and (d) no amendment of this Agreement shall be required to
effect such changes in the Seller’s obligations as are necessary to accommodate
evolving interpretations of the provisions of Regulation AB.
     (g) Indemnification. The Seller shall indemnify and hold harmless the
Purchaser and the Master Servicer and each of its directors, officers,
employees, agents and affiliates from and against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments and other costs and expenses arising out of or based upon (i) any
breach by the Seller of any of its obligations hereunder, including particularly
its obligations to provide

- 44 -



--------------------------------------------------------------------------------



 



any Compliance Statement, Assessment of Compliance, Attestation Report or any
information, data or materials required to be included in any Exchange Act
report; (ii) any misstatement or omission in any information data or materials
provide by the Seller hereunder; or (iii) the negligence, bad faith or willful
misconduct of the Seller in connection with its performance hereunder. If the
indemnification provided for herein is unavailable or insufficient to hold
harmless the Master Servicer, then the Seller agrees that it shall contribute to
the amount paid or payable by the Master Servicer as a result of any claims,
losses, damages or liabilities incurred by Master Servicer in such proportion as
is appropriate to reflect the relative fault of Master Servicer on one hand and
the Seller on the other. The indemnification in this subsection shall survive
the termination of this Agreement or the termination of any party to this
Agreement.
     (h) The Purchaser and each Person who controls the Purchaser shall
indemnify the Seller, each affiliate of the Seller, each Person who controls any
of such parties or the Seller (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) and the respective present
and former directors, officers, employees and agents of each of the foregoing
and of the Seller, and shall hold each of them harmless from and against any
losses, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:
     (i) any untrue statement of a material fact contained or alleged to be
contained in any offering materials related to a securitization transaction,
including without limitation the registration statement, prospectus, prospectus
supplement, any private placement memorandum, any offering circular, any
computational materials, and any amendments or supplements to the foregoing
(collectively, the “Securitization Materials”) or
     (ii) the omission or alleged omission to state in the securitization
materials a material fact required to be stated in the securitization materials
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, but only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission is other than a statement or omission arising out of, resulting from,
or based upon the information provided by Seller.
     12.03 Confidentiality and Customer Information Security. All of the
information and/or documentation, including any customer information of either
party (the “Information”), disclosed by either party to the other party under
the terms of this Agreement, except such Information as may be generally
available to the public or to the finance or insurance industry, is and will be
kept confidential unless its disclosure is required by law or is required to be
submitted to the state or federal regulatory supervisors of either party. Such
Information will be used by the party receiving the Information solely for the
purposes for which the Information is provided. Further, in accordance with the
requirements of the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information promulgated under section 39 of the Federal
Deposit Insurance Act and sections 501 and 505(b) of the Gramm-Leach-Bliley Act,
each party agrees, as applicable, to implement appropriate Information security
measures, including disaster recovery measures, to meet the objectives of the
Guidelines, and that the party providing the Information has the right to review
audits, summaries of test results, or other equivalent evaluations of the party
receiving the Information, or to conduct the same, in order to insure that the
party receiving

- 45 -



--------------------------------------------------------------------------------



 



the Information is meeting the objectives of the Guidelines. All of the
provisions of this Paragraph shall survive the termination of this Agreement.

- 46 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to
be signed hereto by their respective officers thereunto duly authorized as of
the day and year first above written.

              GREENPOINT MORTGAGE FUNDING INC., Seller
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            RWT HOLDINGS, INC.,
Purchaser
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            REDWOOD TRUST, INC.,
Guarantor
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

- 47 -



--------------------------------------------------------------------------------



 



EXHIBIT A
CONTENTS OF MORTGAGE FILES
     With respect to each Mortgage Loan, the Mortgage File shall include each of
the following items (except the items delivered to the Custodian pursuant to
Section 2.03), all of which shall be available for inspection by the Purchaser
and which may be retained in microfilm, microfiche, optical storage or magnetic
media in lieu of hard copy:
     1. A copy of the Mortgage Note endorsed, “Pay to the order of ___-___,
without recourse” and signed in the name of the Seller by an authorized officer.
Such signature may be an original signature or a facsimile signature of such
officer. If the Mortgage Loan was acquired by the Seller in a merger, the
endorsement must be by “GreenPoint Mortgage Funding, Inc., successor by merger
to [name of predecessor]”; and if the Mortgage Loan was acquired or originated
by the Seller while doing business under another name, the endorsement must be
by “GreenPoint Mortgage Funding, Inc., formerly known as [previous name]”. The
Mortgage Note shall include all intervening endorsements showing a complete
chain of title from the originator to the Seller.
     2. The original Mortgage, or a copy of the Mortgage with evidence of
recording thereon certified by the appropriate recording office to be a true
copy of the recorded Mortgage, or, if the original Mortgage has not yet been
returned from the recording office, a copy of the original Mortgage together
with a certificate of a duly authorized representative of the Seller (which
certificate may consist of stamped text appearing on such copy of the Mortgage),
the closing attorney or an officer of the title insurer which issued the related
title insurance policy, certifying that the copy is a true copy of the original
of the Mortgage which has been transmitted for recording in the appropriate
recording office of the jurisdiction in which the Mortgaged Property is located.
     3. Unless the Mortgage Loan is registered on the MERS System, the
Assignment of Mortgage, executed in blank, but otherwise in form and substance
acceptable for recording; provided, however, that certain recording information
will not be available if, as of the Funding Date, the Seller has not received
the related Mortgage from the appropriate recording office. If the Mortgage Loan
was acquired by the Seller in a merger, the assignment must be by “GreenPoint
Mortgage Funding, Inc., successor by merger to [name of predecessor]”; and if
the Mortgage Loan was acquired or originated by the Seller while doing business
under another name, the assignment must be by “GreenPoint Mortgage Funding,
Inc., formerly known as [previous name]”.
     4. The original policy of title insurance or, if such insurance is in force
but the original policy of title insurance has not been delivered to the Seller
by the issuing title insurer, the report of title insurance or other evidence of
title insurance generally acceptable to Fannie Mae or Freddie Mac or, if the
Mortgage Loan is the subject of a Fannie Mae or Freddie Mac approved master
title insurance policy, a certified copy of the certificate of title insurance
issued thereunder.
     5. Originals or certified true copies from the appropriate recording
offices of all assumption and modification agreements, if any or if the original
has not yet been returned from the recording office, a copy of such original
certified by the Seller.

 



--------------------------------------------------------------------------------



 



- 2 -

     6. Originals, or certified true copies from the appropriate recording
offices, of any intervening assignments of the Mortgage with evidence of
recording thereon, or, if the original intervening assignment has not yet been
returned from the recording office, a certified copy of such assignment.
     7. The original Primary Insurance Policy, if any, or, if the Primary
Insurance Policy has been issued but the original thereof has not been delivered
to the Seller by the issuer thereof, a copy of the Primary Insurance Policy
certified by a duly authorized officer of the Seller to be a true, complete and
correct copy of the original, which certification may be in the form of a
blanket certification relating to more than one Mortgage Loan.
     8. Original hazard insurance policy or a binder evidencing such coverage
and, if required by law, flood insurance policy, with extended coverage of the
hazard insurance policy, unless the Mortgage Loan is the subject of a blanket
mortgage impairment insurance policy meeting the requirements of Section 4.11 of
the Agreement.
     9. Mortgage Loan closing statement (Form HUD-1 or HUD-1A).
     10. Residential loan application.
     11. Credit report on the Mortgagor.
     12. Residential appraisal report, if applicable.
     13. Photograph of the property, if applicable.



--------------------------------------------------------------------------------



 



EXHIBIT B
CUSTODIAL ACCOUNT LETTER AGREEMENT

         
To:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
(the “Depository”)    

     As “Seller” under the Mortgage Loan Flow Purchase, Sale and Servicing
Agreement, dated as of                         ,                                
Mortgage Loans, Group No.                      (the “Agreement”), we hereby
authorize and request you to establish an account, as a Custodial Account
pursuant to Section 4.04 of the Agreement, to be designated as “GreenPoint
Mortgage Funding, Inc., in trust for the Purchaser as indicated on GreenPoint
Mortgage Funding, Inc.’s records and various Mortgagors.” All deposits in the
account shall be subject to withdrawal therefrom by order signed by the Seller.
This letter is submitted to you in duplicate. Please execute and return one
original to us.

              GreenPoint Mortgage Funding, Inc.
 
       
 
  By    
 
       

     The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number
                                        , at the office of the Depository
indicated above, and agrees to honor withdrawals on such account as provided
above. The amount deposited at any time in the account will be insured by the
Federal Deposit Insurance Corporation to the extent available under applicable
law.

               
 
  (name of Depository)
 
       
 
  By    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ESCROW ACCOUNT LETTER AGREEMENT

         
To:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
(the “Depository”)    

     As “Seller” under the Mortgage Loan Flow Purchase, Sale and Servicing
Agreement, dated as of
                              ,                                 Mortgage Loans,
Group No.                      (the “Agreement”), we hereby authorize and
request you to certify that an account exists titled “GreenPoint Mortgage
Funding, Inc., in trust for the Purchaser as indicated on GreenPoint Mortgage
Funding, Inc.’s records and various mortgagors.” All deposits in the account
shall be subject to withdrawal therefrom by order signed by the Seller. This
letter is submitted to you in duplicate. Please execute and return one original
to us.

              GreenPoint Mortgage Funding, Inc.
 
       
 
  By    
 
       

     The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number
                                        , at the office of the Depository
indicated above, and agrees to honor withdrawals on such account as provided
above. The amount deposited at any time in the account will be insured by the
Federal Deposit Insurance Corporation to the extent available under applicable
law.

               
 
  (name of Depository)
 
       
 
  By    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CUSTODIAL AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT E
MORTGAGE LOAN SCHEDULE

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF MONTHLY REMITTANCE STATEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT G
UNDERWRITING STANDARDS

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF WARRANTY BILL OF SALE
     On this                      day of                     , 200     ,
[Greenpoint Mortgage Funding, Inc.] (“Seller”) as the Seller under that certain
Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of January 1,
2006 (the “Agreement”) does hereby sell, transfer, assign, set over and convey
to RWT Holdings, Inc. as Purchaser under the Agreement, without recourse, but
subject to the terms of the Agreement, all rights, title and interest of the
Seller in and to the Mortgage Loans listed on the Mortgage Loan Schedule
attached hereto, together with the related Mortgage Files and all rights and
obligations arising under the documents contained therein. Pursuant to
Section 2.01 of the Agreement, the Seller has delivered to the Purchaser or its
custodian a portion of each Mortgage File for each Mortgage Loan to be purchased
as set forth in the Agreement. The contents of each related Mortgage File
required to be retained by Seller to service the Mortgage Loans pursuant to the
Agreement and thus not delivered to the Purchaser are and shall be held in trust
by Seller for the benefit of the Purchaser as the owner thereof. Seller’s
possession of any portion of each such Mortgage File is at the will of the
Purchaser for the sole purpose of facilitating servicing of the related Mortgage
Loan pursuant to the Agreement, and such retention and possession by Seller
shall be in a custodial capacity only. The ownership of each Mortgage Note,
Mortgage, and the contents of the Mortgage File is vested in the Purchaser and
the ownership of all records and documents with respect to the related Mortgage
Loan prepared by or which come into the possession of Seller shall immediately
vest in the Purchaser and shall be retained and maintained, in trust, by Seller
at the will of the Purchaser in such custodial capacity only.
     The Seller confirms to the Purchaser that the representations and
warranties set forth in Sections 3.01, and 3.02 of the Agreement are true and
correct as of the date hereof
     Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

     
 
  Greenpoint Mortgage Funding, Inc.
 
   
 
  (Seller)
 
   
 
  By:
 
   
 
  Name:
 
   
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ASSESSMENT OF COMPLIANCE

To   RWT Holdings and [Master Servicer]

Re:   Residential Mortgage Loans (including first and second lien, closed-end
and revolving balance HELOC mortgage loans

     As of and for the year ended December 31, [ ], the undersigned officer(s)
of Greenpoint Mortgage Funding, Inc. hereby certify as follows:

  1.   Greenpoint Mortgage Funding, Inc. is responsible for assessing compliance
with the servicing criteria applicable to it (as identified in Appendix A
hereto) for this asset class;     2.   Greenpoint Mortgage Funding, Inc. used
the criteria listed in paragraph (d) of Section 229.1122 of Regulation AB to
assess compliance with the applicable servicing criteria;     3.   [Except as
described below,] Greenpoint Mortgage Funding, Inc. has complied, in all
material respects, with the applicable servicing criteria for this asset class;
and              [DESCRIBE ANY MATERIAL INSTANCE OF NONCOMPLIANCE]     4.   a
registered public accounting firm has issued an attestation report on Greenpoint
Mortgage Funding, Inc.’s compliance with the applicable servicing criteria.

 
Signature
Name:
Title:
 
Signature
Name:
Title:
 
[Date]

4



--------------------------------------------------------------------------------



 



Schedule 1122 to Exhibit I
SERVICING CRITERIA
NOTE: The criteria shown with a checked box þ are applicable to Greenpoint
Mortgage Funding, Inc.’s duties under any transaction agreement for any loans
covered by this Servicer’s Report. Criteria shown with a blank box ¨ are
inapplicable to this servicer.
     (A) General Servicing Considerations
þ      Policies and procedures are instituted to monitor any performance or
other triggers and events of default in accordance with transaction agreements.
þ      If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.
þ      Any requirements in the transaction agreements to maintain a back-up
servicer for the pool assets are maintained.
þ      A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
     (B) Cash Collection and Administration
þ           Payments on pool assets are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
of receipt, or such other number of days specified in the transaction
agreements.
þ      Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.
þ      Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made reviewed and approved as specified in the transaction agreements.
þ      The related accounts for the transaction, such as cash reserve accounts
or accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
þ      Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion,

5



--------------------------------------------------------------------------------



 



“federally insured depository institution” with respect to a foreign financial
institution means a foreign financial institution that meets the requirements of
Section 240.13k-1(b)(1) of Regulation AB.
þ      Unissued checks are safeguarded so as to prevent unauthorized access.
þ      Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations:

  (A)   Are mathematically accurate;     (B)   Are prepared within 30 calendar
days after the bank statement cutoff date, or such other number of days
specified in the transaction agreements;     (C)   Are reviewed and approved by
someone other than the person who prepared the reconciliation; and     (D)  
Contain explanations for reconciling items. These reconciling items are resolved
within 90 calendar days of their original identification, or such other number
of days specified in the transaction agreements.

     (C) Investor remittances and reporting
o      Reports to investors, including those to be filed with the Securities
Exchange Commission (the “Commission”), are maintained in accordance with the
transaction agreements and applicable Commission requirements. Specifically,
such reports:
          (A) Are prepared in accordance with timeframes and other terms set
forth in the transaction agreements;
          (B) Provide information calculated in accordance with the terms
specified in the transaction agreements;
          (C) Are filed with the Commission as required by its rules and
regulations; and
          (D) Agree with investors’ or the trustee’s records as to the total
unpaid principal balance and number of pool assets serviced by the servicer.

6



--------------------------------------------------------------------------------



 



¨           Amounts due to investors are allocated and remitted in accordance
with timeframes, distribution priority and other terms set forth in the
transaction agreements.
¨      Disbursements made to an investor are posted within two business days to
the servicer’s investor records, or such other number of days specified in the
transaction agreements.
¨      Amounts remitted to investors per the investor reports agree with
cancelled checks, or other form of payment or custodial bank statements.
     (D) Pool Asset Administration
þ      Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
þ      Pool assets and related documents are safeguarded as required by the
transaction agreements.
þ      Any additions, removals or substitutions to the asset pool are made,
reviewed and approved in accordance with any conditions or requirements in the
transaction agreements.
þ      Payments on pool assets, including any payoffs, made in accordance with
the related pool asset documents are posted to the applicable servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset documents.
þ      Greenpoint Mortgage Funding, Inc.’s records regarding the pool assets
agree with the servicer’s records with respect to an obligor’s unpaid principal
balance.
þ      Changes with respect to the terms or status of an obligor’s pool asset
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.

7



--------------------------------------------------------------------------------



 



þ      Loss mitigation or recovery actions (e.g. forbearance plans,
modifications and deeds in lieu of foreclosure, foreclosures and repossessions,
as applicable) are initiated, conducted and concluded in accordance with the
timeframes or other requirements established by the transaction agreements.
þ      Records documenting collection efforts are maintained during the period a
pool asset is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe Greenpoint Mortgage
Funding, Inc.’s activities in monitoring delinquent pool assets including, for
example, phone calls, letters and payment rescheduling plans in cases where
delinquency is deemed temporary (e.g., illness or unemployment).
þ      Adjustments to interest rates or rates of return for pool assets with
variable rates are computed based on the related pool asset documents.
þ      Regarding any funds held in trust for an obligor (such as escrow
accounts):
(A) Such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements;
(B) Interest on such funds is paid, or credited, to obligors in accordance with
applicable pool asset documents and state laws; and
(C) Such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool asset, or such other number of days specified in
the transaction agreements.
þ           Payments made on behalf of an obligor (such as tax or insurance
payments) are made on or before the related penalty or expiration dates, as
indicated on the appropriate bills or notices for such payments, provided that
such support has been received by Greenpoint Mortgage Funding, Inc. at least 30
calendar days prior to these dates, or such other number of days specified in
the transaction agreements.
þ           Any late payment penalties in connection with any payment to be made
on behalf of an obligor are paid from Greenpoint Mortgage Funding, Inc.’s funds
and not charged to the obligor, unless the late payment was due to obligor’s
error or omission.

8



--------------------------------------------------------------------------------



 



þ           Disbursements made on behalf of an obligor are posted within two
business days to the obligor’s records maintained by Greenpoint Mortgage
Funding, Inc., or such other number of days specified in the transaction
agreements.
þ           Delinquencies, charge-offs and uncollectible accounts are recognized
and recorded in accordance with the transaction agreements.
þ           Any external enhancement or other support, identified in
Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set
forth in the transaction agreements.

9



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF BACK-UP SOX CERTIFICATION
Re: Mortgage Loan Flow Purchase, Sale and Servicing Agreement dated and
effective as of
January 1, 2006 among RWT Holdings, Inc. (the “Purchaser”), Greenpoint Mortgage
Funding,
Inc. (“Seller”), and Redwood Trust, Inc. (“Guarantor”)(the “Agreement”)
               I, [identify the certifying individual], certify to the Purchaser
and to the Master Servicer and their officers, directors and affiliates, and
with the knowledge and intent that they will rely upon this certification, that:

  1.   Based on my knowledge, the servicing information required to be provided
to the Master Servicer and the Trustee by the Servicer under the Pooling and
Servicing Agreement has been so provided;     2.   I am responsible for
reviewing the activities performed by the Servicer under the Pooling and
Servicing Agreement and based upon my knowledge and the annual compliance review
required under the Pooling and Servicing Agreement, and except as disclosed in
the Annual Compliance Statement, Annual Assessment of Compliance and the Annual
Attestation Report delivered to the Master Servicer in accordance with the terms
of the Pooling and Servicing Agreement, the Servicer has, as of the date of this
certification, fulfilled its obligations under the Pooling and Servicing
Agreement:     3.   Based on my knowledge, the information in the Annual
Compliance Statement, the Annual Assessment of Compliance, the Annual
Attestation and all servicing reports, officer’s certificates and other
information relating to the servicing of the Mortgage Loans submitted to the
Master Servicer , to the extent included in or relied upon in connection with
any information included in any Form 8-Ks, Form 10-Ds, Form 10-Ks or similar
forms required by the Securities and Exchange Commission (the “SEC”) from time
to time, or incorporated by reference in any prospectus filed with the SEC, for
the period covered by the Annual Assessment of Compliance, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
date of this certification;     4.   I am responsible for reviewing the
activities performed by the Seller as servicer under the Agreement and based on
my knowledge and the compliance review conducted in preparing the Compliance
Statement and except as disclosed in the Compliance Statement, the Assessment of
Compliance or the Attestation Report, Seller has fulfilled its obligations under
the Agreement in all material respects.     5.   The Compliance Statement, the
Assessment of Compliance and Attestation Report required to be provided by the
Seller pursuant to the

10



--------------------------------------------------------------------------------



 



      Agreement, have been provided to the [Purchaser][Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Purchaser][Master Servicer].Any material instance of
noncompliance has been disclosed in such reports

             
 
  Date:    
 
   

         
 
 
 
[Signature]    
 
  [Title]    

11



--------------------------------------------------------------------------------



 



GREENPOINT — SEQUOIA TO TRUSTEE
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
For
Mortgage Loan Flow Purchase, Sale and Servicing Agreement
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of
March 30, 2007 (the “Assignment”), is entered into among Sequoia Residential
Funding, Inc. (the “Assignor”), GreenPoint Mortgage Funding, Inc., as the seller
(“Seller”) and the servicer (the “Servicer”), and HSBC Bank USA, National
Association (“HSBC Bank”) as Trustee under a Pooling and Servicing Agreement
dated as of March 1, 2007 (the “Pooling and Servicing Agreement”), among the
Assignor, as Depositor, HSBC Bank (in such Trustee capacity, the “Assignee”) and
Wells Fargo Bank, N. A., as Master Servicer and Securities Administrator.
RECITALS
     WHEREAS, RWT Holdings, Inc. (“RWT”), the Seller and the Servicer and
Redwood Trust, Inc., as Guarantor, have entered into a certain Mortgage Loan
Flow Purchase, Sale & Servicing Agreement, dated as of January 1, 2006 (the
“Flow Purchase and Servicing Agreement”), and pursuant to the Purchase Price and
Terms Letter(s) and Warranty Bill(s) of Sale issued under the Flow Purchase and
Servicing Agreement and listed in Appendix A hereto (the “Purchase Price and
Terms Letter(s)” and “Bill(s) of Sale,” respectively, and, together with the
Flow Purchase and Servicing Agreement, the “Agreements”) RWT has acquired from
the Seller certain Mortgage Loans (the “Mortgage Loans”) and the Servicer has
agreed to service such Mortgage Loans; and
     WHEREAS, RWT has previously sold, assigned and transferred all of its
right, title and interest in certain of the Mortgage Loans (the “Specified
Mortgage Loans”) which are listed on the mortgage loan schedule attached as
Exhibit I hereto (the “Specified Mortgage Loan Schedule”) and certain rights
under the Agreements with respect to the Specified Mortgage Loans to Assignor;
and
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:
     1. Assignment and Assumption.
          (a) Effective on and as of the date hereof, the Assignor hereby
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s obligations) provided under the Agreements to the extent relating to
the Specified Mortgage Loans, the Assignee hereby accepts such assignment from
the Assignor, and the Seller and the Servicer hereby acknowledge such assignment
and assumption.

12



--------------------------------------------------------------------------------



 



          (b) Effective on and as of the date hereof, the Assignor represents
and warrants to the Assignee that the Assignor has not taken any action that
would serve to impair or encumber the Assignee’s interest in the Specified
Mortgage Loans since the date of the Assignor’s acquisition of the Specified
Mortgage Loans.
     2. Recognition of the Assignee.
     From and after the date hereof, subject to Section 3 below, the Seller and
the Servicer shall recognize the Assignee as the holder of the rights and
benefits of the Purchaser with respect to the Specified Mortgage Loans and the
Servicer will service the Specified Mortgage Loans for the Assignee as if the
Assignee and the Servicer had entered into a separate servicing agreement for
the servicing of the Specified Mortgage Loans in the form of the Agreements (as
amended hereby) with the Assignee as the Purchaser thereunder, the terms of
which Agreements are incorporated herein by reference and amended hereby. It is
the intention of the parties hereto that this Assignment will be a separate and
distinct agreement, and the entire agreement, between the parties hereto to the
extent of the Specified Mortgage Loans and shall be binding upon and for the
benefit of the respective successors and assigns of the parties hereto.
     3. Assignor’s Continuing Rights and Responsibilities.
     Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser under the following sections of the
Agreements:
          Flow Purchase and Servicing Agreement:

      Section   Matter
 
   
2.05
  (a) First Payment Default; Early Full Principal Prepayment.
 
   
3.03, 1st ¶
  (b) Repurchase and Substitution.
 
   
4.01, 2nd ¶
  (c) Seller to Act as Servicer.
 
   
4.02
  (d) Liquidation of Mortgage Loans; Servicing Advances and Foreclosure.
 
   
4.14, 3rd ¶
  (e) Title, Management and Disposition of REO Property.
 
   
6.06
  (f) Purchaser’s Right to Examine Seller Records.
 
   
7.01
  (g) Seller Shall Provide Access and Information as Reasonably Required.
 
   
7.02, 2nd ¶
  (h) Financial Statements.
 
   
8.01
  (i) Indemnification; Third Party Claims.
 
   
8.03
  (j) Seller Not to Resign.

13



--------------------------------------------------------------------------------



 



     In addition, the Servicer agrees to furnish to the Assignor as well as the
Assignee and the Master Servicer copies of reports, notices, statements and
other communications required to be delivered by the Servicer pursuant to any of
the sections of the Agreements referred to above and under the following
sections, at the times therein specified:
          Flow Purchase and Servicing Agreement:

      Section    
 
   
4.09
  (a) Transfer of Accounts.
 
   
5.02
  (b) Statements to the Purchaser.
 
   
6.04
  (c) Annual Compliance Statement.
 
   
6.05
  (d) Annual Assessment of Compliance and Attestation Report.
 
   
12.02(a)
  (e) Additional Requirements in Connection With Pass-Through Transfers.

     4. Amendment to the Agreements.
     The Agreements are hereby amended as set forth in Appendix B hereto with
respect to the Specified Mortgage Loans.
     5. Representations and Warranties.
          (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Seller or the Assignor other than those contained in
the Agreements or this Assignment.
          (b) Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.
          (c) Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

14



--------------------------------------------------------------------------------



 



     6. Continuing Effect.
     Except as contemplated hereby, the Agreements shall remain in full force
and effect in accordance with its terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Article XII of the Flow Purchase and
Servicing Agreement and the Reconstitution Date shall be the date hereof with
respect to the Specified Mortgage Loans listed on Exhibit I on the date hereof.
     7. Governing Law.
     This Assignment and the rights and obligations hereunder shall be governed
by and construed in accordance with the internal laws of the State of New York.
     8. Notices.
     Any notices or other communications permitted or required under the
Agreements to be made to the Assignor and Assignee shall be made in accordance
with the terms of the Agreements and shall be sent to the Assignor and Assignee
as follows:
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreements.
     9. Counterparts.
     This Assignment may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.
     10. Definitions.
     Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreements.

15



--------------------------------------------------------------------------------



 



     11. Master Servicer.
     The Seller and the Servicer hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N. A. (the “Master Servicer”) to act as master
servicer and securities administrator under the Pooling and Servicing Agreement
and hereby agrees to treat all inquiries, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under the Agreements to enforce the
obligations of the Servicer thereunder. Any notices or other communications
permitted or required under the Agreements to be made to the Assignee shall be
made in accordance with the terms of the Agreements and shall be sent to the
Master Servicer at the following address:
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)
Attention: Sequoia Mortgage Trust 2007-1
or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Agreements may be delivered in electronic format unless manual signature is
required in which case a hard copy of such report or communication shall be
required.
     The Seller and the Servicer further acknowledges that the Assignor has
engaged the Master Servicer to provide certain default administration and that
the Master Servicer, acting as agent of the Assignor, may exercise any of the
rights of the Purchaser retained by the Assignor in Section 3 above.
     The Servicer shall make all distributions under the Agreements, as they
relate to the Specified Mortgage Loans, to the Master Servicer by wire transfer
of immediately funds to:
Wells Fargo Bank, NA
San Francisco, CA
ABA# 121-000-248
Acct# 3970771416
Acct Name: SAS Clearing
FFC: 50996600
     12. Successors and Assigns.
     Upon a transfer of the Specified Mortgage Loans by the Assignee (other than
in respect of repurchases pursuant to Section 2.01, Section 2.05 or Section 7.03
of the Flow Purchase and Servicing Agreement) to a buyer (“buyer”), such
transfer shall constitute a Reconstitution subject to the terms of Article XII
of the Flow Purchase and Servicing Agreement. Upon the closing of such transfer,
the rights and obligations of Purchaser retained by the Assignor pursuant to
this Assignment shall automatically terminate and the buyer shall be deemed to
possess all of the rights and obligations of Purchaser under the Flow Purchase
and Servicing Agreement, provided, however, that the Assignor shall remain
liable for any obligations as Purchaser arising from or attributable to the
period from the date hereof to the closing date of such transfer.
[remainder of page intentionally left blank]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Assignment the
day and year first above written.

                  ASSIGNOR:    
 
                SEQUOIA RESIDENTIAL FUNDING, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASSIGNEE:    
 
                HSBC BANK USA, NATIONAL
ASSOCIATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                SELLER:    
 
                GREENPOINT MORTGAGE FUNDING, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                SERVICER:    
 
                GREENPOINT MORTGAGE FUNDING, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

17



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



APPENDIX A

      Purchase Price and Terms Letter(s)   Warranty Bill(s) of Sale
January 17, 2006
   
January 20, 2006
   
January 31, 2006
   
February 13, 2006
   
February 27, 2006
   
March 15, 2006
   
March 29, 2006
   
April 13, 2006
   
May 12, 2006
   
June 23, 2006
   
July 19, 2006
   
August 10, 2006
   
September 7, 2006
   
September 26, 2006
   
November 1, 2006
   
December 1, 2006
   
January 12, 2007
   

 



--------------------------------------------------------------------------------



 



APPENDIX B
     1. Notwithstanding anything to the contrary in the Agreements, any
Custodial Accounts established by the Servicer pursuant to Section 4.04 of the
Flow Purchase and Servicing Agreement shall qualify as Eligible Accounts as
defined in the Pooling and Servicing Agreement.
     2. Notwithstanding anything to the contrary in the Agreements, the
definition of Eligible Investments is hereby deleted in its entirety and
replaced by the definition of Permitted Investments from the Pooling and
Servicing Agreement.
     3. Section 3.02 is hereby revised to add the following representations and
warranties to the end of such section:
     “(xxx) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act, which
became effective October 1, 2002;
     (xxxi) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (xxxii) None of the mortgage loans are High Cost as defined by the
applicable local, state and federal predatory and abusive lending laws and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 5.7, Appendix E);
     (xxxiii) No Mortgage Loan which is secured by property located in the State
of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (xxxiv) No Mortgage Loan which is secured by property located in the State
of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (xxxv) No Mortgage Loan which is secured by property located in the State
of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill
287, which became effective June 24, 2003;
     (xxxvi) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (xxxvii) No Mortgage Loan that is secured by property located in the State
of Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the

 



--------------------------------------------------------------------------------



 



Mortgage Loans that are secured by property located in the State of Illinois are
in violation of the provisions of the Illinois Interest Act (815 Ill. Comp.
Stat. 205/1 et. seq.);
     (xxxviii) No Mortgage Loan that is secured by property located in the State
of Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan
Practices Act (I.C. 24-9), which became effective January 1, 2005;
     (xxxix) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies; and
     (xl) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination.”
     4. Section 4.13 is amended to add the following at the end of such section:
     “The Seller shall provide to the Purchaser, any Master Servicer and any
Depositor, copies or other evidence of the Fidelity Bond and errors and
omissions insurance policy upon request.”
     5. New definitions are added in their proper alphabetical order:
     “Code”: The Internal Revenue Code of 1986, as the same may be amended from
time to time (or any successor statute thereto.
     “REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
     “REMIC Provisions”: Provisions of the federal income tax law relating to a
REMIC, which appear at Section 860A through 860G of Subchapter M of Chapter 1,
Subtitle A of the Code, and related provisions and regulations promulgated
thereunder, as the foregoing may be in effect from time to time.
     “Servicing Criteria”: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
     “Subcontractor”: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to Mortgage Loans under the direction or authority of
the Seller or a Subservicer.
     “Subservicer”: Any Person that services Mortgage Loans on behalf of the
Seller or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Seller under
this Agreement or any Reconstitution Agreement that are identified in Item
1122(d) of Regulation AB.

 



--------------------------------------------------------------------------------



 



     6. Section 3.03 is revised to add a new paragraph at the end of such
section:
     “In the event that any Mortgage Loan is held by a REMIC, notwithstanding
any contrary provision of this Agreement, with respect to any Mortgage Loan that
is not in default or as to which no default is imminent Purchaser may, in
connection with any repurchase or substitution of a Deleted Mortgage Loan,
pursuant to this Section 3.03, require that the Seller deliver, at the Seller’s
expense, an Opinion of Counsel to the effect that such repurchase or
substitution will not (i) result in the imposition of taxes on ‘prohibited
transactions’ of such REMIC (as defined in Section 869 of the Code) or otherwise
subject the REMIC to tax, or (ii) cause the REMIC to fail to qualify as a REMIC
at any time.”
     7. Section 4.14 is revised to add new paragraphs at the end of such
section:
     “The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Purchasers shall have been supplied with an Opinion of
Counsel (at the Company’s expense) to the effect that the holding by the related
trust of such Mortgage Property subsequent to such three-year period (and
specifying the period beyond such three-year period for which the Mortgaged
Property may be held) will not result in the imposition of taxes on “prohibited
transactions” of the related trust as defined in Section 860F of the Code, or
cause the related REMIC to fail to qualify as a REMIC, in which case the related
trust may continue to hold such Mortgage Property (subject to any conditions
contained in such Opinion of Counsel), or (ii) the Purchaser (at the Seller’s
expense) or the Seller shall have applied for, prior to the expiration of such
three-year period, an extension of such three-year period in the manner
contemplated by Section 856(e)(3) of the Code, in which case the three-year
period shall be extended by the applicable period. If a period longer than three
years is permitted under the foregoing sentence and is necessary to sell any REO
Property, the Seller shall report monthly to the Purchaser as to progress being
made in selling such REO Property.
     Notwithstanding any other provision of this Agreement, if a REMIC election
has been made, no Mortgaged Property held by a REMIC shall be rented (or allowed
to continue to be rented) or otherwise used for the production of income by or
on behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgage Property to fail to qualify at any time as
“foreclosure property” within a meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgage Property to result in the receipt by the related trust or
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Company has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 



--------------------------------------------------------------------------------



 



     8. Section 4.15 of the Flow Purchase and Servicing Agreement is revised to
read in full as follows:
     “Section 4.15 Adjustments to Mortgage Interest Rate and Monthly Payment.
     As to each Adjustable Rate Loan, Seller shall make periodic Mortgage
Interest Rate and Monthly Payment adjustments, as applicable, in compliance with
terms of requirements of the related Mortgage and Mortgage Note, On each
applicable Interest Rate Change Date, the Mortgage Interest Rate shall be
adjusted, in compliance with such requirements, to equal the sum of the Current
Index plus the Margin (rounded in accordance with the related Mortgage Note)
subject to the applicable Annual Mortgage Interest Rate Cap and Lifetime
Mortgage Interest Rate Cap, if any, as set forth in the Mortgage Note. The
Seller shall execute and deliver the notices required by each Mortgage and
Mortgage Note, Customary Servicing Procedures, applicable laws and regulations
regarding interest rate adjustments. If Seller fails to mad a timely and correct
Mortgage Interest Rate adjustment or Monthly Payment adjustment, Seller shall
deposit in the Custodial Account out of its own funds any amounts necessary to
satisfy any shortage in the Mortgagor’s Monthly Payment for so long as such
shortage continues.”
     9. The Flow Purchase and Servicing Agreement is revised to add a new
Section 4.16 as follows:
     “4.16 Compliance with REMIC Provisions
     If a REMIC election has been made with respect to the arrangement under
which the Mortgage Loans and REO Property are held, the Seller shall not take
any action, cause the REMIC to take any action or fail to take (or fail to cause
to be taken), any action that, under the REMIC Provisions, if taken or not
taken, as the case may be could (i) endanger the status of the REMIC as a REMIC
or (ii) result in the imposition of a tax upon the REMIC (including but not
limited to the tax on “prohibited transactions” as defined in Section 860F(a)
(2) of the Code and the tax on “contribution” to a REMIC set forth in
Section 860G(d) of the Code unless the Seller has received an Opinion of Counsel
(at the expense of the party seeking to take such actions) to the effect that
the contemplated action will not endanger such REMIC status or result in the
imposition of any such tax.”
     10. Section 5.01 is revised to include the following after the first
sentence of the second paragraph:
     “With respect to any remittance received by Purchaser after the Business
Day on which such payment was due, Seller shall pay to Purchaser interest on any
such late payment at the daily federal rate. Such interest shall be paid by
Seller to Purchaser on the date such late payment is made and shall cover the
period commencing with the Business Day on which such payment was due and up to
and including the Business Day on which such payment is made. The payment by
Seller of any such interest shall not be deemed an extension of time for payment
or a waiver of any Event of Default by Seller.”

 



--------------------------------------------------------------------------------



 



     11. Section 6.05 is hereby deleted in its entirety and replaced with the
following:
     “Section 6.05 Annual Assessment of Compliance and Attestation Report
      (a) On or before March 1 of each calendar year, commencing in 2008, the
Servicer shall:
     (i) deliver to the Owner ,any Depositor and any Master Servicer a report
(in form and substance reasonably satisfactory to the Owner, such Depositor and
such Master Servicer) regarding the Servicer’s assessment of compliance with the
Servicing Criteria during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. Such report shall be addressed to the Owner, such Depositor, and
such Master Servicer and signed by an authorized officer of the Servicer, and
shall address each of the applicable Servicing Criteria specified on of
Exhibit A to Exhibit I hereto (wherein “Investor” shall mean the Master Servicer
on behalf of the trust);
     (ii) deliver to the Owner, any Depositor and any Master Servicer a report
of a registered public accounting firm reasonably acceptable to the Owner, such
Depositor and such Master Servicer that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;
     (iii) cause each Subservicer, and each Subcontractor determined by the
Servicer pursuant to Section 6.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Owner, any Depositor and any Master Servicer an assessment of compliance and
accountants’ attestation as and when provided in paragraphs (a) and (b) of this
Section; and
     (iv) deliver, and cause each Subservicer and Subcontractor described in
Clause (iii) to deliver, to the Owner, any Depositor, any Master Servicer and
any other Person that will be responsible for signing the certification (a
“Sarbanes Certification”) required by Rules 13a-14(d) and 15d-14(d) under the
Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on
behalf of an asset-backed issuer with respect to a Securitization a
certification in the form attached hereto as Exhibit I.
     The Servicer acknowledges that the parties identified in clause (a)(iv)
above may rely on the certification provided by the Servicer pursuant to such
clause in signing a Sarbanes Certification and filing such with the Commission.
     (b) Each assessment of compliance provided by a Subservicer pursuant to
Section 6.05(a)(iii) shall address each of the applicable Servicing Criteria
specified on Exhibit       hereto or, in the case of a Subservicer subsequently
appointed as such, on or prior to the date of such appointment. An assessment of
compliance provided by a

 



--------------------------------------------------------------------------------



 



Subcontractor pursuant to Section 6.05(a)(iii) need not address any elements of
the Servicing Criteria other than those specified by the Servicer pursuant to
Section 6.07.”
     12. A new Section 6.07 is hereby added to the Agreement as follows:
     “Section 6.07. Use of Subservicers and Subcontractors.
     The Servicer shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Servicer as servicer under
the Agreement or any Reconstitution Agreement unless the Servicer complies with
the provisions of paragraph (a) of this Section. The Servicer shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Servicer as servicer under the Agreement
or any Reconstitution Agreement unless the Servicer complies with the provisions
of paragraph (b) of this Section.
     (a) It shall not be necessary for the Servicer to seek the consent of the
Owner, any Depositor or any Master Servicer to the utilization of any
Subservicer. The Servicer shall cause any Subservicer used by the Servicer (or
by any Subservicer) for the benefit of the Owner and any Depositor to comply
with the provisions of this Section and with Sections 6.04, 6.05 and 12.02 of
this Agreement to the same extent as if such Subservicer were the Servicer, and
to provide the information required with respect to such Subservicer under
Section 12.02(d) of this Agreement. The Servicer shall be responsible for
obtaining from each Subservicer and delivering to the Owner and any Depositor
any servicer compliance statement required to be delivered by such Subservicer
under Section 6.04, any assessment of compliance and attestation and other
certification required to be delivered by such Subservicer under Section 6.05
and any certification required to be delivered to the Person that will be
responsible for signing the Sarbanes Certification under Section 12.02 as and
when required to be delivered.
     (b) It shall not be necessary for the Servicer to seek the consent of the
Owner, any Depositor or any Master Servicer to the utilization of any
Subcontractor. The Servicer shall promptly upon request provide to the Owner,
any Depositor (or any designee of the Depositor, such as a Master Servicer or
administrator) a written description (in form and substance satisfactory to the
Owner and such Depositor) of the role and function of each Subcontractor
utilized by the Servicer or any Subservicer, specifying (i) the identity of each
such Subcontractor, (ii) which (if any) of such Subcontractors are
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (ii) of this paragraph.
     As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Owner and any Depositor
to comply with the provisions of Sections 6.04 and 6.05 of this Agreement to the
same extent as if such Subcontractor were the Servicer. The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Owner
and any Depositor any assessment of

 



--------------------------------------------------------------------------------



 



compliance and attestation and the other certifications required to be delivered
by such Subcontractor under Section 6.05, in each case as and when required to
be delivered.
     13. Section 8.01 is revised to include the words “Master Servicer” after
the word “Purchaser” in the first, third, fifth and seventh lines.
     14. Section 8.02 is revised to delete the word “and” in the last line and
to add the following at the end of the sentence: “and (iii) be reasonably
acceptable to any Master Servicer in a Pass-Through Transfer involving some or
all of the Mortgage Loans.”
     15. Section 9.01 is revised to include a new subsection (vii) as follows:
“any failure by the Seller to duly perform, within the required time period, its
obligations under Sections 6.04, 6.05, 6.07 and 12.02 of this Agreement, which
failure continues unremedied for a period of ten (10) days.”
     16. In Section 12.02, “subservicers, ” is added before the word
“subcontractors.”
     17. The first full sentence of Section 12.02(f) is revised to correct
section references as follows:
     “(f) Intention of the Parties and Interpretation. The Seller acknowledges
and agrees that the purpose of Subsections 6.04, 6.05, 6.07 and this 12.02 is to
facilitate compliance by the Master Servicer and the Depositor with the
provisions of Regulation AB, as such may be amended from time to time and
subject to clarification and interpretive advice as may be issued by the staff
of the SEC from time to time.”
     18. Notwithstanding any provision in the Agreement to the contrary, the
Seller agrees that it will report to the Master Servicer on a monthly basis on
the date specified therein using the formats attached hereto as Exhibit 1.
     19. Exhibit I to the Agreements, the Form of Assessment of Compliance, is
hereby deleted in its entirety and replaced by Exhibit II attached to this
Assignment.
     20. Exhibit J to the Agreements, the Form of Back-Up SOX Certification, is
hereby deleted in its entirety and replaced by Exhibit III attached to this
Assignment.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
Standard Loan Level File Layout – Master Servicing
Exhibit 12A: Layout

                          Column Name   Description   Decimal   Format Comment  
Max Size Each file requires the following fields:                    
 
                       
SER_INVESTOR_NBR
  A value assigned by the Servicer to define a group of loans.           Text up
to 20 digits     20  
 
                       
LOAN_NBR
  A unique identifier assigned to each loan by the investor.           Text up
to 10 digits     10  
 
                       
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.           Text up to 10 digits     10  
 
                       
SCHED_PAY_AMT
  Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.     2     No commas(,) or
dollar signs ($)     11  
 
                       
NOTE_INT_RATE
  The loan interest rate as reported by the Servicer.     4     Max length of 6
    6  
 
                       
NET_INT_RATE
  The loan gross interest rate less the service fee rate as reported by the
Servicer.     4     Max length of 6     6  
 
                       
SERV_FEE_RATE
  The servicer’s fee rate for a loan as reported by the Servicer.     4     Max
length of 6     6  
 
                       
SERV_FEE_AMT
  The servicer’s fee amount for a loan as reported by the Servicer.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
NEW_PAY_AMT
  The new loan payment amount as reported by the Servicer.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
NEW_LOAN_RATE
  The new loan rate as reported by the Servicer.     4     Max length of 6     6
 
 
                       
ARM_INDEX_RATE
  The index the Servicer is using to calculate a forecasted rate.     4     Max
length of 6     6  
 
                       
ACTL_BEG_PRIN_BAL
  The borrower’s actual principal balance at the beginning of the processing
cycle.     2     No commas(,) or
dollar signs ($)     11  
 
                       
ACTL_END_PRIN_BAL
  The borrower’s actual principal balance at the end of the processing cycle.  
  2     No commas(,) or
dollar signs ($)     11  
 
                       
BORR_NEXT_PAY_DUE_DATE
  The date at the end of processing cycle that the borrower’s next payment is
due to the Servicer, as reported by Servicer.           MM/DD/YYYY     10  
 
                       
SERV_CURT_AMT_1
  The first curtailment amount to be applied.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SERV_CURT_DATE_1
  The curtailment date associated with the first curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ___AMT_1
  The curtailment interest on the first curtailment amount, if applicable.     2
    No commas(,) or
dollar signs ($)     11  
 
                       
SERV_CURT_AMT_2
  The second curtailment amount to be applied.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SERV_CURT_DATE_2
  The curtailment date associated with the second curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ___AMT_2
  The curtailment interest on the second curtailment amount, if applicable.    
2     No commas(,) or
dollar signs ($)     11  

 



--------------------------------------------------------------------------------



 



          Exhibit 1: Continued   Standard Loan Level File Layout    

                          Column Name   Description   Decimal   Format Comment  
Max Size
SERV_CURT_AMT_3
  The third curtailment amount to be applied.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SERV_CURT_DATE_3
  The curtailment date associated with the third curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ_AMT_3
  The curtailment interest on the third curtailment amount, if applicable.     2
    No commas(,) or
dollar signs ($)     11  
 
                       
PIF_AMT
  The loan “paid in full” amount as reported by the Servicer.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
PIF_DATE
  The paid in full date as reported by the Servicer.           MM/DD/YYYY     10
 
 
                       
 
              Action Code Key:        
ACTION_CODE
  The standard FNMA numeric code used to indicate the default/delinquent status
of a particular loan.           15=Bankruptcy,
30=Foreclosure, ,
60=PIF,
63=Substitution,
65=Repurchase,70=REO     2  
 
                       
INT_ADJ_AMT
  The amount of the interest adjustment as reported by the Servicer.     2    
No commas(,) or
dollar signs ($)     11  
 
                       
SOLDIER_SAILOR_ADJ_AMT
  The Soldier and Sailor Adjustment amount, if applicable.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
NON_ADV_LOAN_AMT
  The Non Recoverable Loan Amount, if applicable.     2     No commas(,) or
dollar signs ($)     11  
 
                       
LOAN_LOSS_AMT
  The amount the Servicer is passing as a loss, if applicable.     2     No
commas(,) or
dollar signs ($)     11  
 
                        Plus the following applicable fields:                  
 
 
                       
SCHED_BEG_PRIN_BAL
  The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SCHED_END_PRIN_BAL
  The scheduled principal balance due to investors at the end of a processing
cycle.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SCHED_PRIN_AMT
  The scheduled principal amount as reported by the Servicer for the current
cycle — only applicable for Scheduled/Scheduled Loans.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SCHED_NET_INT
  The scheduled gross interest amount less the service fee amount for the
current cycle as reported by the Servicer — only applicable for
Scheduled/Scheduled Loans.     2     No commas(,) or
dollar signs ($)     11  
 
                       
ACTL_PRIN_AMT
  The actual principal amount collected by the Servicer for the current
reporting cycle — only applicable for Actual/Actual Loans.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
ACTL_NET_INT
  The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer — only applicable for Actual/Actual
Loans.     2     No commas(,) or
dollar signs ($)     11  
 
                       
PREPAY_PENALTY_AMT
  The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.     2     No commas(,) or
dollar signs ($)     11  
 
                       
PREPAY_PENALTY_WAIVED
  The prepayment penalty amount for the loan waived by the servicer.     2    
No commas(,) or
dollar signs ($)     11  

 



--------------------------------------------------------------------------------



 



          Exhibit 1: Continued   Standard Loan Level File Layout    

                          Column Name   Description   Decimal   Format Comment  
Max Size
MOD_DATE
  The Effective Payment Date of the Modification for the loan.          
MM/DD/YYYY     10  
 
                       
MOD_TYPE
  The Modification Type.           Varchar — value can be alpha or numeric    
30  
 
                       
DELINQ_P&I_ADVANCE_AMT
  The current outstanding principal and interest advances made by Servicer.    
2     No commas(,) or
dollar signs ($)     11  
 
                       
BREACH_FLAG
  Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties           Y=Breach
N=NO Breach
Let blank if N/A     1  

 



--------------------------------------------------------------------------------



 



Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT

                 
For Month Ended:
     mm/dd/yyyy       Servicer Name    
 
               

             
Prepared by:
      Investor Nbr    
 
           

Section 1. Remittances and Ending Balances — Required Data

                                  Beginning   Ending   Total Monthly   Total
Ending Unpaid   Total Monthly Principal Loan Count   Loan Count   Remittance Amo
  Principal Balance   Balance
0
    0       $0.00   $ 0.00     $ 0.00  

         
Principal Calculation
       
1. Monthly Principal Due
+    $0.00  
 
     
2. Current Curtailments
+    $0.00  
 
     
3. Liquidations
+    $0.00  
 
     
4. Other (attach explanation)
+    $0.00  
 
     
5. Principal Due
  $0.00  
 
     
6. Interest (reported “gross”)
+    $0.00  
 
     
7. Interest Adjustments on Curtailments
+    $0.00  
 
     
8. Servicing Fees
-    $0.00  
 
     
9. Other Interest (attach explanation)
+    $0.00  
 
     
10. Interest Due        (need to subtract ser fee)
  $0.00  
 
     
Remittance Calculation
       
11. Total Principal and Interest Due (lines 5+10)
+    $0.00  
 
     
12. Reimbursement of Non-Recoverable Advances
-    $0.00  
 
     
13. Total Realized gains
+    $0.00  
 
     
14. Total Realized Losses
-    $0.00  
 
     
15. Total Prepayment Penalties
+    $0.00  
 
     
16. Total Non-Supported Compensating Interest
-    $0.00  
 
     
17. Other (attach explanation)
  $0.00  
 
     
18. Net Funds Due on or before Remittance Date
$  $0.00  
 
     

Section 2. Delinquency Report — Optional Data for Loan Accounting
Installments Delinquent

                                                          Total No.   Total No.
                          In   Real Estate   Total Dollar of   of   30-   60-  
90 or more   Foreclosure   Owned   Amount of Loans   Delinquencies   Days   Days
  Days   (Optional)   (Optional)   Delinquencies
0
    0       0       0       0       0       0     $ 0.00  

 



--------------------------------------------------------------------------------



 



Section 3. REG AB Summary Reporting — REPORT ALL APPLICABLE FIELDS

                  REG AB FIELDS   LOAN COUNT   BALANCE
PREPAYMENT PENALTY AMT
    0     $ 0.00  
PREPAYMENT PENALTY AMT WAIVED
    0     $ 0.00  
DELINQUENCY P&I AMOUNT
    0     $ 0.00  

 



--------------------------------------------------------------------------------



 



Exhibit 12B : Standard File Layout – Delinquency Reporting
*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

                                  Format Column/Header Name   Description  
Decimal   Comment
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR            
 
               
LOAN_NBR
  A unique identifier assigned to each loan by the originator.            
 
               
CLIENT_NBR
  Servicer Client Number            
 
               
SERV_INVESTOR_NBR
  Contains a unique number as assigned by an external servicer to identify a
group of loans in their system.            
 
               
BORROWER_FIRST_NAME
  First Name of the Borrower.            
 
               
BORROWER_LAST_NAME
  Last name of the borrower.            
 
               
PROP_ADDRESS
  Street Name and Number of Property            
 
               
PROP_STATE
  The state where the property located.            
 
               
PROP_ZIP
  Zip code where the property is located.            
 
               
BORR_NEXT_PAY_DUE_DATE
  The date that the borrower’s next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.           MM/DD/YYYY
 
               
LOAN_TYPE
  Loan Type (i.e. FHA, VA, Conv)            
 
               
BANKRUPTCY_FILED_DATE
  The date a particular bankruptcy claim was filed.           MM/DD/YYYY
 
               
BANKRUPTCY_CHAPTER_CODE
  The chapter under which the bankruptcy was filed.            
 
               
BANKRUPTCY_CASE_NBR
  The case number assigned by the court to the bankruptcy filing.            
 
               
POST_PETITION_DUE_DATE
  The payment due date once the bankruptcy has been approved by the courts      
    MM/DD/YYYY
 
               
BANKRUPTCY_DCHRG_DISM_DATE
  The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.           MM/DD/YYYY
 
               
LOSS_MIT_APPR_DATE
  The Date The Loss Mitigation Was Approved By The Servicer           MM/DD/YYYY
 
               
LOSS_MIT_TYPE
  The Type Of Loss Mitigation Approved For A Loan Such As;            
 
               
LOSS_MIT_EST_COMP_DATE
  The Date The Loss Mitigation /Plan Is Scheduled To End/Close          
MM/DD/YYYY
 
               
LOSS_MIT_ACT_COMP_DATE
  The Date The Loss Mitigation Is Actually Completed           MM/DD/YYYY
 
               
FRCLSR_APPROVED_DATE
  The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.           MM/DD/YYYY
 
               
ATTORNEY_REFERRAL_DATE
  Date File Was Referred To Attorney to Pursue Foreclosure           MM/DD/YYYY
 
               
FIRST_LEGAL_DATE
  Notice of 1st legal filed by an Attorney in a Foreclosure Action          
MM/DD/YYYY
 
               
FRCLSR_SALE_EXPECTED_DATE
  The date by which a foreclosure sale is expected to occur.          
MM/DD/YYYY
 
               
FRCLSR_SALE_DATE
  The actual date of the foreclosure sale.           MM/DD/YYYY
 
               
FRCLSR_SALE_AMT
  The amount a property sold for at the foreclosure sale.     2     No commas(,)
or
dollar signs ($)
 
               
EVICTION_START_DATE
  The date the servicer initiates eviction of the borrower.           MM/DD/YYYY
 
               
EVICTION_COMPLETED_DATE
  The date the court revokes legal possession of the property from the borrower.
          MM/DD/YYYY
 
               
LIST_PRICE
  The price at which an REO property is marketed.     2     No commas(,) or
dollar signs ($)
 
               
LIST_DATE
  The date an REO property is listed at a particular price.           MM/DD/YYYY
 
               
OFFER_AMT
  The dollar value of an offer for an REO property.     2     No commas(,) or
dollar signs ($)
 
               
OFFER_DATE_TIME
  The date an offer is received by DA Admin or by the Servicer.          
MM/DD/YYYY
 
               
REO_CLOSING_DATE
  The date the REO sale of the property is scheduled to close.          
MM/DD/YYYY
 
               
REO_ACTUAL_CLOSING_DATE
  Actual Date Of REO Sale           MM/DD/YYYY
 
               
OCCUPANT_CODE
  Classification of how the property is occupied.            
 
               
PROP_CONDITION_CODE
  A code that indicates the condition of the property.            
 
               
PROP_INSPECTION_DATE
  The date a property inspection is performed.           MM/DD/YYYY

 



--------------------------------------------------------------------------------



 



                                  Format Column/Header Name   Description  
Decimal   Comment
APPRAISAL_DATE
  The date the appraisal was done.           MM/DD/YYYY
 
               
CURR_PROP_VAL
  The current “as is” value of the property based on brokers price opinion or
appraisal.     2      
 
               
REPAIRED_PROP_VAL
  The amount the property would be worth if repairs are completed pursuant to a
broker’s price opinion or appraisal.     2      
 
               
If applicable:
               
 
               
DELINQ_STATUS_CODE
  FNMA Code Describing Status of Loan            
 
               
DELINQ_REASON_CODE
  The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.            
 
               
MI_CLAIM_FILED_DATE
  Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.      
    MM/DD/YYYY
 
               
MI_CLAIM_AMT
  Amount of Mortgage Insurance Claim Filed           No commas(,) or
dollar signs ($)
 
               
MI_CLAIM_PAID_DATE
  Date Mortgage Insurance Company Disbursed Claim Payment           MM/DD/YYYY
 
               
MI_CLAIM_AMT_PAID
  Amount Mortgage Insurance Company Paid On Claim     2     No commas(,) or
dollar signs ($)
 
               
POOL_CLAIM_FILED_DATE
  Date Claim Was Filed With Pool Insurance Company           MM/DD/YYYY
 
               
POOL_CLAIM_AMT
  Amount of Claim Filed With Pool Insurance Company     2     No commas(,) or
dollar signs ($)
 
               
POOL_CLAIM_PAID_DATE
  Date Claim Was Settled and The Check Was Issued By The Pool Insurer          
MM/DD/YYYY
 
               
POOL_CLAIM_AMT_PAID
  Amount Paid On Claim By Pool Insurance Company     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_A_CLAIM_FILED_DATE
  Date FHA Part A Claim Was Filed With HUD           MM/DD/YYYY
 
               
FHA_PART_A_CLAIM_AMT
  Amount of FHA Part A Claim Filed     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_A_CLAIM_PAID_DATE
  Date HUD Disbursed Part A Claim Payment           MM/DD/YYYY
 
               
FHA_PART_A_CLAIM_PAID_AMT
  Amount HUD Paid on Part A Claim     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD           MM/DD/YYYY
 
               
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed     2     No commas(,) or
dollar signs ($)
 
               
FHA_PART_B_CLAIM_PAID_DATE
  Date HUD Disbursed Part B Claim Payment           MM/DD/YYYY
 
               
FHA_PART_B_CLAIM_PAID_AMT
  Amount HUD Paid on Part B Claim     2     No commas(,) or
dollar signs ($)
 
               
VA_CLAIM_FILED_DATE
  Date VA Claim Was Filed With the Veterans Admin           MM/DD/YYYY
 
               
VA_CLAIM_PAID_DATE
  Date Veterans Admin. Disbursed VA Claim Payment           MM/DD/YYYY
 
               
VA_CLAIM_PAID_AMT
  Amount Veterans Admin. Paid on VA Claim     2     No commas(,) or
dollar signs ($)
 
               
MOTION_FOR_RELIEF_DATE
  The date the Motion for Relief was filed     10     MM/DD/YYYY
 
               
FRCLSR_BID_AMT
  The foreclosure sale bid amount     11     No commas(,) or
dollar signs ($)
 
               
FRCLSR_SALE_TYPE
  The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA        
   
 
               
REO_PROCEEDS
  The net proceeds from the sale of the REO property.           No commas(,) or
dollar signs ($)
 
               
BPO_DATE
  The date the BPO was done.            
 
               
CURRENT_FICO
  The current FICO score            
 
               
HAZARD_CLAIM_FILED_DATE
  The date the Hazard Claim was filed with the Hazard Insurance Company.     10
    MM/DD/YYYY
 
               
HAZARD_CLAIM_AMT
  The amount of the Hazard Insurance Claim filed.     11     No commas(,) or
 
              ($)

 



--------------------------------------------------------------------------------



 



                                  Format Column/Header Name   Description  
Decimal   Comment
HAZARD_CLAIM_PAID_DATE
  The date the Hazard Insurance Company disbursed the claim payment.     10    
MM/DD/YYYY
 
               
HAZARD_CLAIM_PAID_AMT
  The amount the Hazard Insurance Company paid on the claim.     11     No
commas(,) or
dollar signs ($)
ACTION_CODE
  Indicates loan status           Number
 
               
NOD_DATE
              MM/DD/YYYY
 
               
NOI_DATE
              MM/DD/YYYY
 
               
ACTUAL_PAYMENT_PLAN_START_DATE
              MM/DD/YYYY
 
               
ACTUAL_PAYMENT_PLAN_END_DATE
               
 
               
ACTUAL_REO_START_DATE
              MM/DD/YYYY
 
               
REO_SALES_PRICE
              Number
 
               
REALIZED_LOSS/GAIN
  As defined in the Servicing Agreement           Number

Exhibit 2: Standard File Codes – Delinquency Reporting
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

  •   ASUM-Approved Assumption     •   BAP- Borrower Assistance Program     •  
CO- Charge Off     •   DIL- Deed-in-Lieu     •   FFA- Formal Forbearance
Agreement     •   MOD- Loan Modification     •   PRE- Pre-Sale     •   SS- Short
Sale     •   MISC- Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
The Occupant Code field should show the current status of the property code as
follows:

  •   Mortgagor     •   Tenant     •   Unknown     •   Vacant

The Property Condition field should show the last reported condition of the
property as follows:

  •   Damaged     •   Excellent     •   Fair     •   Gone     •   Good     •  
Poor     •   Special Hazard     •   Unknown

 



--------------------------------------------------------------------------------



 



Exhibit 2: Standard File Codes – Delinquency Reporting, Continued
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

      Delinquency     Code   Delinquency Description
001
  FNMA-Death of principal mortgagor
 
   
002
  FNMA-Illness of principal mortgagor
 
   
003
  FNMA-Illness of mortgagor’s family member
 
   
004
  FNMA-Death of mortgagor’s family member
 
   
005
  FNMA-Marital difficulties
 
   
006
  FNMA-Curtailment of income
 
   
007
  FNMA-Excessive Obligation
 
   
008
  FNMA-Abandonment of property
 
   
009
  FNMA-Distant employee transfer
 
   
011
  FNMA-Property problem
 
   
012
  FNMA-Inability to sell property
 
   
013
  FNMA-Inability to rent property
 
   
014
  FNMA-Military Service
 
   
015
  FNMA-Other
 
   
016
  FNMA-Unemployment
 
   
017
  FNMA-Business failure
 
   
019
  FNMA-Casualty loss
 
   
022
  FNMA-Energy environment costs
 
   
023
  FNMA-Servicing problems
 
   
026
  FNMA-Payment adjustment
 
   
027
  FNMA-Payment dispute
 
   
029
  FNMA-Transfer of ownership pending
 
   
030
  FNMA-Fraud
 
   
031
  FNMA-Unable to contact borrower
 
   
INC
  FNMA-Incarceration

 



--------------------------------------------------------------------------------



 



Exhibit 2: Standard File Codes – Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as
follows:

      Status Code   Status Description
09
  Forbearance
 
   
17
  Pre-foreclosure Sale Closing Plan Accepted
 
   
24
  Government Seizure
 
   
26
  Refinance
 
   
27
  Assumption
 
   
28
  Modification
 
   
29
  Charge-Off
 
   
30
  Third Party Sale
 
   
31
  Probate
 
   
32
  Military Indulgence
 
   
43
  Foreclosure Started
 
   
44
  Deed-in-Lieu Started
 
   
49
  Assignment Completed
 
   
61
  Second Lien Considerations
 
   
62
  Veteran’s Affairs-No Bid
 
   
63
  Veteran’s Affairs-Refund
 
   
64
  Veteran’s Affairs-Buydown
 
   
65
  Chapter 7 Bankruptcy
 
   
66
  Chapter 11 Bankruptcy
 
   
67
  Chapter 13 Bankruptcy

 



--------------------------------------------------------------------------------



 



Exhibit 12C: Calculation of Realized Loss/Gain Form 332– Instruction Sheet
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.
The numbers on the 332 form correspond with the numbers listed below.
Liquidation and Acquisition Expenses:

  1.   The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.     2.  
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.     3.  
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.     4-12.    Complete as
applicable. Required documentation:

                    * For taxes and insurance advances – see page 2 of 332 form
— breakdown required showing period of coverage, base tax, interest, penalty.
Advances prior to default require evidence of servicer efforts to recover
advances.
                    * For escrow advances — complete payment history (to
calculate advances from last positive escrow balance forward)
                    * Other expenses — copies of corporate advance history
showing all payments
                    * REO repairs > $1500 require explanation
                    * REO repairs >$3000 require evidence of at least 2 bids.
                    * Short Sale or Charge Off require P&L supporting the
decision and WFB’s approved Officer Certificate
                    * Unusual or extraordinary items may require further
documentation.

  13.   The total of lines 1 through 12.

     Credits:

    14-21.    Complete as applicable. Required documentation:

                    * Copy of the HUD 1 from the REO sale. If a 3rd Party Sale,
bid instructions and Escrow Agent / Attorney Letter of Proceeds Breakdown.
                    * Copy of EOB for any MI or gov’t guarantee
                    * All other credits need to be clearly defined on the 332
form

  22.   The total of lines 14 through 21.

         
 
  Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

     Total Realized Loss (or Amount of Any Gain)

  23.   The total derived from subtracting line 22 from 13. If the amount
represents a realized gain, show the amount in parenthesis ( ).

 



--------------------------------------------------------------------------------



 



Exhibit 3A: Calculation of Realized Loss/Gain Form 332
     Prepared by:                                                              
           Date:                                         
     Phone:                                               Email
Address:                                          

         
Servicer Loan No.
  Servicer Name   Servicer Address
 
       

     WELLS FARGO BANK, N.A. Loan No.
                                                                               
                        
     Borrower’s Name:                                               
                                                         
     Property Address:                                                  
                                                      
     Liquidation Type: REO Sale                                 3rd Party Sale  
               Short Sale                                Charge Off
     Was this loan granted a Bankruptcy deficiency or cramdown
                                             Yes          No
     If “Yes”, provide deficiency or cramdown amount
                                                          
                      

             
Liquidation and Acquisition Expenses:
           
(1) Actual Unpaid Principal Balance of Mortgage Loan
  $                          (1)
(2) Interest accrued at Net Rate
          (2)
 
         
(3) Accrued Servicing Fees
          (3)
 
         
(4) Attorney’s Fees
          (4)
 
         
(5) Taxes (see page 2)
          (5)
 
         
(6) Property Maintenance
          (6)
 
         
(7) MI/Hazard Insurance Premiums (see page 2)
          (7)
 
         
(8) Utility Expenses
          (8)
 
         
(9) Appraisal/BPO
          (9)
 
         
(10)Property Inspections
          (10)
 
         
(11)FC Costs/Other Legal Expenses
          (11)
 
         
(12)Other (itemize)
          (12)
 
         
Cash for Keys__________________________
          (12)
 
         
HOA/Condo Fees_______________________
          (12)
 
         
______________________________________
          (12)
 
       
 
         
Total Expenses
  $                          (13)
 
           
Credits:
           
(14)Escrow Balance
  $                          (14)
(15)HIP Refund
          (15)
 
         
(16)Rental Receipts
          (16)
 
         
(17)Hazard Loss Proceeds
          (17)
 
         
(18)Primary Mortgage Insurance / Gov’t Insurance
          (18a) HUD Part A
 
         
 
          (18b) HUD Part B
 
         
(19)Pool Insurance Proceeds
          (19)
 
         
(20)Proceeds from Sale of Acquired Property
          (20)
 
         
(21)Other (itemize)
          (21)
 
         
_________________________________________
          (21)
 
         
Total Credits
  $                          (22)
Total Realized Loss (or Amount of Gain)
  $                          (23)

 



--------------------------------------------------------------------------------



 



Escrow Disbursement Detail

                          Type       Period of                 (Tax /Ins.)  
Date Paid   Coverage   Total Paid   Base Amount   Penalties   Interest          
               

 



--------------------------------------------------------------------------------



 



     EXHIBIT II
EXHIBIT I
FORM OF ASSESSMENT OF COMPLIANCE

    Re:   The [ ] agreement dated as of [ ], 200[ ] (the “Agreement”), among
[IDENTIFY PARTIES]

I,                     , the                      of GreenPoint Mortgage
Funding, Inc., certify to [the Purchaser], [the Depositor], and the [Master
Servicer] [Securities Administrator] [Trustee], and their officers, with the
knowledge and intent that they will rely upon this certification, that:
     (1) I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB and identified as
the responsibility of the Company on Exhibit A hereto (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Mortgage Loans by the Company
during 200[ ] that were delivered by the Company to the [Depositor] [Master
Servicer] [Securities Administrator] [Trustee] pursuant to the Agreement
(collectively, the “Company Servicing Information”);
     (2) Based on my knowledge, the Company Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
     (3) Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];
     (4) I am responsible for reviewing the activities performed by the Company
as servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and
     (5) The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer]. Any material instances of noncompliance described in such reports
have been disclosed to the [Depositor] [Master Servicer]. Any material instance
of noncompliance with the Servicing Criteria has been disclosed in such reports.

            Date:                By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”;

                  Applicable Servicing Criteria   Servicing Reference   Criteria
  Criteria
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
x
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   x
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   x
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   x
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   x
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   x
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   x

 



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Reference   Criteria
  Criteria
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   x
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.    
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   x
 
       
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   x
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   x
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   x
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   x
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   x

 



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Reference   Criteria
  Criteria
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements   x
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   x
 
       
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   x
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   x
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   x
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   x
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   x
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   x

 



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Reference   Criteria
  Criteria
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the Mortgage Loans, or such other number of days specified in the
transaction agreements.   x
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   x
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   x
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   x
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   x
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

                  [PHH MORTGAGE CORPORATION]         [NAME OF SUBSERVICER]    
 
           
 
  Date:        
 
     
 
   
 
           
 
  By:        
 
     
 
   
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT III
EXHIBIT J
FORM OF BACK-UP SOX CERTIFICATION
Re:      The [          ] agreement dated as of [      ] , 200[    ] (the
“Agreement”), among [IDENTIFY PARTIES]
I,                                         , the                               
           of [NAME OF SELLER] (the “Company”), hereby certify to [DEPOSITOR]
and [MASTER SERVICER], with the knowledge and intent that they will rely upon
this certification, that:
(1) I have reviewed the servicer compliance statement of Seller provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of Seller’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122(a) of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Section 1122(b) of Regulation AB (the “Attestation Report”), and all
servicing reports and officer certificates related to the servicing of the
Mortgage Loans during 200___, that were delivered pursuant to the Agreement
(collectively, the “Company Servicing Information”);
(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by Company Servicing Information;
(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the
[DEPOSITOR], [MASTER SERVICER][SECURITIES ADMINISTRATOR][TRUSTEE];
(4) I am responsible for reviewing the activities performed by Seller as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement, and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
Seller has fulfilled its obligations under the Agreement in all material
respects; and
(5) The Compliance Statement required to be delivered by Seller pursuant to the
Agreement, and the Servicing Assessment and Attestation Report required to be
provided by Seller and by any Subservicer and Subcontractor pursuant to the
Agreement, have been provided to [DEPOSITOR][MASTER SERVICER]. Any material
instances of noncompliance with the Agreement and any Reconstitution Agreement
and any material instances of noncompliance with the Servicing Criteria have
been disclosed in such reports.
GREENPOINT MORTGAGE FUNDING, INC.

                     
By:
                   
Name:
 
 
               
 
                   
Title:
          Date:        
 
 
 
         
 
   

 